




Exhibit 10.1




image_01.jpg [image_01.jpg]


CREDIT Agreement
dated as of
July 21, 2020
among
ALIGN TECHNOLOGY, INC.,
The other Loan Parties Party Hereto,
The Lenders Party Hereto,
and
CITIBANK, N.A.,
as Administrative Agent
____________
CITIBANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner
BANK OF AMERICA, N.A.
and
HSBC BANK USA, N.A.,
as Co-Syndication Agents









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1
Section 1.01    Defined Terms
1
Section 1.02    Classification of Loans and Borrowings
31
Section 1.03    Terms Generally
31
Section 1.04    Accounting Terms; GAAP
32
Section 1.05    Status of Obligations
32
Section 1.06    Financial Ratios
32
Section 1.07    Limited Liability Companies
32
Section 1.08    Calculations
33
ARTICLE II THE CREDITS
33
Section 2.01    Commitments
33
Section 2.02    Loans and Borrowings
33
Section 2.03    Requests for Borrowings
34
Section 2.04    Swingline Loans
34
Section 2.05    [Section intentionally omitted]
36
Section 2.06    Letters of Credit
36
Section 2.07    Funding of Borrowings
41
Section 2.08    Interest Elections
41
Section 2.09    Termination and Reduction of Commitments
42
Section 2.10    Repayment of Loans; Evidence of Debt
43
Section 2.11    Prepayment of Loans
44
Section 2.12    Fees
44
Section 2.13    Interest
45
Section 2.14    Alternate Rate of Interest; Illegality
46
Section 2.15    Increased Costs
47
Section 2.16    Break Funding Payments
48
Section 2.17    Withholding of Taxes; Gross-Up
48
Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Setoffs
52
Section 2.19    Mitigation Obligations; Replacement of Lenders
54
Section 2.20    Defaulting Lenders
55
Section 2.21    Returned Payments
56
Section 2.22    Increase of Commitments
57
Section 2.23    [Reserved]
58
Section 2.24    [Reserved]
58
Section 2.25    Effect of a Benchmark Transition Event
58
ARTICLE III REPRESENTATIONS AND WARRANTIES
59
Section 3.01    Organization; Powers
59
Section 3.02    Authorization; Enforceability
59

2



--------------------------------------------------------------------------------



Section 3.03    Governmental Approvals; No Conflicts
59
Section 3.04    Financial Condition; No Material Adverse Change
60
Section 3.05    Properties
60
Section 3.06    Litigation and Environmental Matters
60
Section 3.07    Compliance with Laws and Agreements; No Default
60
Section 3.08    Investment Company Status
61
Section 3.09    Taxes
61
Section 3.10    ERISA
61
Section 3.11    Disclosure
61
Section 3.12    Capitalization and Subsidiaries
62
Section 3.13    [Reserved]
62
Section 3.14    Federal Reserve Regulations
62
Section 3.15    Anti-Corruption Laws and Sanctions; USA Patriot Act
62
Section 3.16    Not an Affected Financial Institution
63
Section 3.17    Solvency
63
Section 3.18    FDA and Other Regulatory Matters
63
Section 3.19    Health Care Matters
65
Section 3.20    Employee Relations
66
ARTICLE IV CONDITIONS
66
Section 4.01    Conditions to Initial Loans
66
Section 4.02    Each Credit Event
68
ARTICLE V AFFIRMATIVE COVENANTS
69
Section 5.01    Financial Statements and Other Information
69
Section 5.02    Notices of Material Events
70
Section 5.03    Existence; Conduct of Business
71
Section 5.04    Payment of Taxes
71
Section 5.05    Maintenance of Properties; Insurance; Casualty and Condemnation
71
Section 5.06    Books and Records; Inspection Rights
71
Section 5.07    Compliance with Laws
72
Section 5.08    Use of Proceeds
72
Section 5.09    Further Assurances
72
Section 5.10    Anti-Corruption Laws and Sanctions
73
Section 5.11    Compliance with Environmental Laws
73
Section 5.12    Intellectual Property
73
Section 5.13    ERISA
73
Section 5.14    Compliance with Health Care Laws
73
Section 5.15    Compliance with Public Health Laws
74
ARTICLE VI NEGATIVE COVENANTS
74
Section 6.01    Indebtedness
74
Section 6.02    Liens
77
Section 6.03    Fundamental Changes
79




--------------------------------------------------------------------------------



Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions
79
Section 6.05    Asset Dispositions; Sale and Leaseback Transactions
81
Section 6.06    Swap Agreements
82
Section 6.07    Restricted Payments; Prepayments of Indebtedness
82
Section 6.08    Transactions with Affiliates
84
Section 6.09    Restrictive Agreements
84
Section 6.10    Amendment of Material Documents
85
Section 6.11    Financial Covenants
85
Section 6.12    ERISA
85
ARTICLE VII EVENTS OF DEFAULT
86
ARTICLE VIII    THE ADMINISTRATIVE AGENT
88
Section 8.01    Appointment
88
Section 8.02    Rights as a Lender
89
Section 8.03    Duties and Obligations
89
Section 8.04    Reliance
89
Section 8.05    Actions through Sub-Agents
90
Section 8.06    Resignation
90
Section 8.07    Non-Reliance
90
Section 8.08    Not Partners or Co-Venturers
91
Section 8.09    Lenders Not Subject to ERISA
91
Section 8.10    Syndication Agents
92
ARTICLE IX    MISCELLANEOUS
92
Section 9.01    Notices
92
Section 9.02    Waivers; Amendments
94
Section 9.03    Expenses; Indemnity; Damage Waiver
96
Section 9.04    Successors and Assigns
98
Section 9.05    Survival
101
Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution
101
Section 9.07    Severability
101
Section 9.08    Right of Setoff
102
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process
102
Section 9.10    WAIVER OF JURY TRIAL
102
Section 9.11    Headings
103
Section 9.12    Confidentiality
103
Section 9.13    Several Obligations; Nonreliance; Violation of Law
104
Section 9.14    USA PATRIOT Act
104
Section 9.15    Disclosure
104
Section 9.16    [Reserved]
104
Section 9.17    Interest Rate Limitation
104
Section 9.18    No Advisory or Fiduciary Responsibility
105
Section 9.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
105




--------------------------------------------------------------------------------



ARTICLE X LOAN GUARANTY
106
Section 10.01    Guaranty
106
Section 10.02    Guaranty of Payment
106
Section 10.03    No Discharge or Diminishment of Loan Guaranty
106
Section 10.04    Defenses Waived
107
Section 10.05    Rights of Subrogation
107
Section 10.06    Reinstatement; Stay of Acceleration
107
Section 10.07    Information
107
Section 10.08    [Reserved]
108
Section 10.09    [Reserved]
108
Section 10.10    Maximum Liability
108
Section 10.11    Contribution
108
Section 10.12    Liability Cumulative
109









--------------------------------------------------------------------------------



SCHEDULES:
Commitment Schedule
EXHIBITS:
Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Compliance Certificate
Exhibit C    —    Joinder Agreement
Exhibit D    —    Form of Solvency Certificate
Exhibit E - 1    —    U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E - 2    —    U.S. Tax Certificate (For Foreign Participants that are
not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E - 3    —    U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E - 4    —    U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F    —    Form of Borrowing Request
Exhibit G    —    Form of Notice of Continuation/Conversion
Exhibit H    —    Form of Swingline Request
Exhibit I    —    Form of Promissory Note










--------------------------------------------------------------------------------



THIS CREDIT AGREEMENT, dated as of July 21, 2020 (as it may be amended,
restated, amended and restated, supplemented, and/or otherwise modified from
time to time, this “Agreement”), among ALIGN TECHNOLOGY, INC., as the Borrower,
the other Loan Parties party hereto from time to time, the Lenders party hereto
from time to time, the Issuing Banks party hereto from time to time, and
CITIBANK, N.A., as the Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Firm” means PricewaterhouseCoopers LLP, or any other independent
registered public accounting firm of nationally recognized standing.
“Acquisition” means any transaction or series of related transactions by which
the Borrower or any of its Subsidiaries, directly or indirectly, (a) acquires
all or substantially all of the assets of a Person, or of any line of business
or division of a Person, (b) acquires in excess of 50% of the Equity Interests
of any Person, or otherwise causes any Person to become a Subsidiary, or (c)
effects a merger, amalgamation or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary); provided, that the
Borrower or the applicable Subsidiary of the Borrower, or a Person that becomes
a Subsidiary, is the surviving entity.
“Additional Lender” has the meaning assigned to such term in Section
2.22(a)(ii).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of
(a)(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) 1% per annum.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.





--------------------------------------------------------------------------------



“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. In the event that that the Alternate Base Rate is less than
zero, it shall be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to (a) bribery and/or corruption and (b) terrorism
financing and/or money laundering.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans and LC Exposure, a percentage equal to a fraction the numerator of which
is such Lender’s Commitment and the denominator of which is the aggregate
Commitment of all Lenders (if the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Credit Exposure at that time); provided, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation, and (b) with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees or letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Applicable Rate for Eurodollar Loans”, “Applicable Rate for
ABR Loans” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Total Leverage Ratio as of the most recent determination date;
provided, that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrower’s consolidated financial information for the
Borrower’s fiscal quarter ended on December 31, 2020, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Level I:
2



--------------------------------------------------------------------------------




LevelTotal
Leverage RatioApplicable Rate for Eurodollar
LoansApplicable Rate for
ABR LoansCommitment Fee RateLevel I< 1.00 to 1.001.50%0.50%0.25%Level II≥ 1.00
to 1.00 but
< 2.00 to 1.001.75%0.75%0.30%Level III≥ 2.00 to 1.00 but
< 3.00 to 1.002.00%1.00%0.35%Level IV
≥ 3.00 to 1.00


2.25%1.25%0.40%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Total Leverage Ratio shall be effective three (3) Business Days after the
date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided, that the Total Leverage
Ratio shall be deemed to be in Level IV for the period commencing three (3)
Business Days after the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, and ending on the date which is three (3) Business Days after such
statements or certificates are actually delivered.
In the event that any financial statement delivered pursuant to Section 5.01(a)
or (b) or any compliance certificate delivered pursuant to Section 5.01(c), as
applicable, is inaccurate, and such inaccuracy, if corrected, would have led to
the imposition of a higher Applicable Rate for any period than the Applicable
Rate applied for that period, then (i) Borrower shall immediately deliver to
Administrative Agent a corrected financial statement and a corrected compliance
certificate for that period (the “Corrected Financials Date”), (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for that period, and (iii) Borrower shall immediately pay to
Administrative Agent (for the account of the Lenders that hold the Commitments
and Loans at the time such payment is received, regardless of whether those
Lenders held the Commitments and Loans during the relevant period) the accrued
additional interest owing as a result of such increased Applicable Rate for that
period; provided, for the avoidance of doubt, such deficiency shall be due and
payable as at such Corrected Financials Date and no Default or Event of Default
under clause (b) of Article VII shall be deemed to have occurred with respect to
such deficiency prior to such date (but if not so paid on such date, shall
constitute an Event of Default immediately thereafter). This paragraph shall not
limit the rights of Administrative Agent or the Lenders with respect to Section
2.13(c) and Article VII hereof, and shall survive the termination of this
Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans and the termination of all of the Commitments.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
3



--------------------------------------------------------------------------------



“Approved Investment Policy” means a written investment policy of the Borrower
that has been approved by the Borrower’s board of directors (or applicable
empowered committee thereof) as in effect from time to time, a copy of which
will be provided to the Administrative Agent upon request.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Commitment” means, at any time, the aggregate Commitments of all
Lenders then in effect minus the Aggregate Credit Exposure at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings.
“Bank of America” means BANK OF AMERICA, N.A.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided, that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
4



--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)     in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely,
5



--------------------------------------------------------------------------------



provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBO Screen Rate; or
(c)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that LIBO
Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.25 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.25.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” means an “affiliate” (as such term is defined under, and
interpreted in accordance with 12 U.S.C. 1841(k)) of a party.
“Billing Statements” has the meaning assigned to such term in Section 2.18(g).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Align Technology, Inc., a Delaware corporation.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in
6



--------------------------------------------------------------------------------



connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)investments in commercial paper maturing within one (1) year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and demand deposit accounts and money
market deposit accounts issued or offered by any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500.0 million;


(d)fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above (any such repurchase agreement, a “Repurchase Agreement”);
(e)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5.0 billion;
(f)marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within one (1) year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s; and
(g)investments made in accordance with the Approved Investment Policy as in
effect at the time such investment is made.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
7



--------------------------------------------------------------------------------



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated or approved (either by a
specific vote or by approval of a proxy statement issued by the Borrower on
behalf of its board of directors (as constituted at the time of such proxy
statement) in which such individual is named as a nominee for director) by the
board of directors of the Borrower nor (ii) appointed by directors so nominated
or (c) the occurrence of any “change of control” or similar event with respect
to any Material Indebtedness.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Citi” means Citibank, N.A., a national banking association, in its individual
capacity, and its successors.
“CMS” means The Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, and any Governmental Authority
successor thereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 or 2.22 and (b) assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments as of the Effective Date is $300.0 million.
“Commitment Date” has the meaning assigned to such term in Section 2.22(a)(i).
“Commitment Increase” has the meaning assigned to such term in Section 2.22(a).
8



--------------------------------------------------------------------------------



“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Consolidated Total Assets” means the consolidated total assets of the Borrower
and its Subsidiaries, determined in accordance with GAAP, as of the date of the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b), as applicable.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security or note the terms of which
provide for the conversion thereof into Equity Interests (or other securities
(to the extent not secured by a Lien) or property following a merger event,
reclassification or other change of the Equity Interests), cash or a combination
of Equity Interests and cash.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with 12
C.F.R. § 47.3(b), or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Liabilities” has the meaning assigned to such term in Section 9.19.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans (including any Swingline
Loans) and its LC Exposure at such time.
“Credit Party” means the Administrative Agent, any Issuing Bank, any Swingline
Lender or any Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing
9



--------------------------------------------------------------------------------



from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided, that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event, or (e)
has become (or whose direct or indirect parent company has become) subject to a
Bail-In Action.
“Deferred Acquisition Consideration” means any purchase price adjustments,
earn-out, milestone payments, contingent or other deferred payments of a similar
nature (including any non-compete payments and consulting payments) made in
connection with any Permitted Acquisition or other Acquisition permitted under
this Agreement.
“Disclosure Letter” has the meaning assigned to such term in Section
4.01(a)(iii).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. For the avoidance of
doubt, the performance by the Borrower of and/or any Subsidiary thereof of the
Borrower’s or such Subsidiary’s obligations under any unsecured Convertible Debt
Securities or any Permitted Call Spread Agreement (that was entered into in
connection with the issuance of an unsecured Convertible Debt Security) shall
not constitute a “Disposition”.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(a)     (i) a determination by the Administrative Agent, or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.25, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDA” means, for any period, the sum of:
(a)Net Income for such period; plus
(b)without duplication and to the extent deducted in determining Net Income for
such period, the sum of:
(i)Interest Expense for such period;
10



--------------------------------------------------------------------------------



(ii)Taxes based on income, profits or capital of the Borrower or its
Subsidiaries, including without limitation, federal, state, franchise, excise
and similar Taxes and foreign withholding Taxes paid or accrued during such
period, including penalties and interest related to such Taxes or arising from
any Tax examinations;


(iii)all amounts attributable to depreciation and amortization expense for such
period;


(iv)amortization of intangibles (including, but not limited to, goodwill) for
such period;
(v)stock based compensation expenses with respect to employees, officers,
directors or contractors;
(vi)costs and expenses incurred with respect to the Transactions consummated on
the Effective Date;


(vii)expenses, charges and losses incurred in such period and which are
reimbursed in cash during such period by Persons (other than the Borrower and
its Subsidiaries) so long as such payments were not added in determining Net
Income for such period;
(viii)non-recurring fees, costs and expenses directly incurred during such
period in connection with any of the following which are attempted, whether or
not consummated: (A) any Permitted Acquisition and any related debt or equity
offering undertaken in connection therewith (in respect of which all or
substantially all of the proceeds are intended to be used to pay the cash
consideration for such Permitted Acquisition), (B) the issuance of any Equity
Interests, (C) the incurrence of any Indebtedness not prohibited under this
Agreement, (D) any Disposition of assets not prohibited under this Agreement or
(E) the extension, amendment or refinancing of any Indebtedness; provided, that
the aggregate amount of advisory (or similar) fees that may be added back to
EBITDA pursuant to this clause (viii) shall not exceed $40.0 million for such
period;
(ix)non-cash purchase accounting adjustments made during such period;
(x)all proceeds of business interruption insurance received during such period;
(xi)unrealized losses on financial derivatives recognized in such period in
accordance with SFAS No. 133;
(xii)any write-off or amortization made in such period of deferred financing
costs or any write-down of assets or asset value carried on the balance sheet of
the Borrower or any of its Subsidiaries;
(xiii)any extraordinary (as defined under GAAP prior to FASB Update No. 2015-01)
non-cash charges or expenses for such period;
(xiv)any one-time restructuring charges incurred during such period (determined
in accordance with GAAP); provided, that the aggregate amount of such charges
that may be added back to EBITDA pursuant to this clause (xiv) shall not exceed
$40.0 million for such period;
(xv)any other non-cash charges, expenses or losses (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period);
and
(xvi)any other addback consented to in writing by the Required Lenders; minus
11



--------------------------------------------------------------------------------



(c)      without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (b)(xv) taken in a prior period, (ii) unrealized gains on financial
derivatives recognized in such period in accordance with SFAS No. 133 and (iii)
any extraordinary gains and any non-cash items of income for such period;
all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any sale, transfer, or disposition of property having gross sale proceeds in
excess of $50.0 million, EBITDA for such Reference Period shall be reduced by an
amount equal to the EBITDA (if positive) attributable to the property that is
the subject of such sale, transfer, or disposition, as applicable, for such
Reference Period or increased by an amount equal to the EBITDA (if negative)
attributable thereto for such Reference Period, in each case, as if such sale,
transfer or disposition occurred on the first day of such Reference Period and
(ii) if during such Reference Period the Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition with Permitted Acquisition Consideration
in excess of $50.0 million, EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Permitted
Acquisition occurred on the first day of such Reference Period.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means July 21, 2020.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
12



--------------------------------------------------------------------------------



“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated, or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or relating
to employee health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any Convertible Debt Securities and any Permitted Call
Spread Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to make any
“minimum required contribution” (as defined in Section 430(a) of the Code) with
respect to any Plan, at the time and in the amount provided for in Section 430
of the Code; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans in a distress termination described in
Section 4041(c) of ERISA or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
13



--------------------------------------------------------------------------------



“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary” means Domestic Subsidiaries that are (i) directly or
indirectly owned by a Foreign Subsidiary that is a CFC, or (ii) Foreign
Subsidiary Holding Companies.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a resident of, being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Note, Letter of Credit, Commitment or other Loan Document pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan,
Note, Letter of Credit, Commitment or other Loan Document (other than pursuant
to an assignment request by the Borrower under Section 2.19(b)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Note, Letter of Credit, Commitment or other Loan Document or
to such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f); and (d)
any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 27, 2018 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time prior to the Effective Date), by and
between the Borrower, as borrower, and Wells Fargo Bank, National Association,
as the lender thereunder.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“FDA” means the United States Food and Drug Administration and any successor
thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Fee Letter, dated as of June 30, 2020, by and
between the Borrower and Citi as Lead Arranger and the Administrative Agent, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Financial Covenants” means the covenants set forth in Section 6.11.
14



--------------------------------------------------------------------------------



“Financial Officer” means the chief financial officer, president, principal
accounting officer, treasurer, controller or officer of equivalent duties of the
Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary substantially
all of the assets of which (whether held directly through one or more entities
disregarded for U.S. federal income tax purposes) consist of capital stock (or
capital stock and debt) (including any debt instrument treated as equity for
U.S. federal income tax purposes) of one or more Foreign Subsidiaries that are
CFCs and that engages in no material activities other than the ownership of such
capital stock and debt and maintenance of its corporate existence.
“Forward Agreement” means any agreement (including, but not limited to, any
accelerated share repurchase agreement, forward agreement, derivative or other
share repurchase agreement in the form of an equity option or forward or other
derivative) pursuant to which, among other things, the counterparty is required
to deliver to the Borrower shares of common stock of the Borrower, cash in lieu
of delivering shares of common stock or cash representing the termination value
of such forward or option or a combination thereof from time to time upon
settlement, exercise or early termination of such forward or option or other
derivative.
“Funded Indebtedness” means, with respect to any Person and without duplication,
the principal amount of, and any overdue amount that does not constitute
principal (including, interest, fees, penalties and premiums) in respect of, (i)
all Indebtedness of such Person of the types referred to in clauses (a)
(including any Convertible Debt Securities), (b), (d) (solely with respect to
Deferred Acquisition Consideration) and (g) of the definition of “Indebtedness”
in this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) of this definition secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on, or payable out of the proceeds of production from, any property or
asset of such Person, whether or not the obligations secured thereby have been
assumed by such Person and (iii) all Guarantees of such Person with respect to
Indebtedness of others of the type referred to in clause (i) of this definition.
The Funded Indebtedness of any Person shall include the Funded Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such Funded Indebtedness provide that such Person is not liable therefor.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Government Reimbursement Program” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq., (d)
TRICARE, (e) CHAMPVA, or (f)
15



--------------------------------------------------------------------------------



if applicable within the context of this Agreement, any agent, administrator,
administrative contractor, intermediary or carrier for any of the foregoing.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. The Term “Governmental Authority” shall further include any
institutional review board, ethics committee, data monitoring committee, or
other committee or entity with defined authority to oversee Regulatory Matters,
including CMS and any Medicare or Medicaid administrative contractors,
intermediaries or carriers.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, warranty obligations
in the ordinary course of business or customary indemnification obligations in
connection with transactions not prohibited by any of the Loan Documents.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.
“Health Care Laws” means, collectively, any and all applicable laws relating to
any of the following: (a) fraud and abuse (including the following statutes, as
amended, modified or supplemented from time to time and any successor statutes
thereto and regulations promulgated from time to time thereunder: the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C.
§ 1395nn and § 1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.),
the federal health care program exclusion provisions (42 U.S.C. § 1320a-7), the
Civil Monetary Penalties Act (42 U.S.C. § 1320a-7a), and the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L. No.
108-173)); (b) any Government Reimbursement Program; (c) HIPAA and Other Privacy
Laws; and (d) any other applicable law regulating the health care industry.
16



--------------------------------------------------------------------------------



“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies (such as The Joint Commission) that are (a) necessary to
enable any Loan Party to continue to conduct its business as it is conducted on
the Effective Date, or (b) required under any Health Care Law.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, Title II Subtitle F, as the same may be amended, modified
or supplemented from time to time, and any and all rules or regulations
promulgated from time to time thereunder.
“HIPAA and Other Privacy Laws” means (a) HIPAA; (b) the Health Information
Technology for Economic and Clinical Health Act (Title XIII of the American
Recovery and Reinvestment Act of 2009), as the same may be amended, modified or
supplemented from time to time; (c) any successor statute thereto; and (d) any
applicable state and local laws regulating the privacy and/or security of
patient protected health or personally identifiable information, in each case as
the same may be amended, modified or supplemented from time to time, any
successor statutes thereto, and any and all rules or regulations promulgated
from time to time thereunder.
“Holdback” means any portion of the purchase price for a Permitted Acquisition
not paid at the closing therefor but held by the Borrower or any Subsidiary for
satisfaction of indemnification obligations or purchase price adjustments.
“HSBC” means HSBC BANK USA, N.A.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower that does not have (a) assets with a value in excess of 5.00% of
Consolidated Total Assets or (b) revenues (for the most recently completed
Reference Period) representing in excess of 5.00% of total revenues, in each
case, of the Borrower and its Subsidiaries on a consolidated basis (after
eliminating intercompany obligations) as of the last day of the most recently
completed Reference Period for which financial statements have been delivered
pursuant to Sections 4.01(b), 5.01(a) or 5.01(b); provided, that, no Subsidiary
shall constitute an “Immaterial Subsidiary” if its inclusion thereof would
result in either (i) the aggregate value of the assets of all Immaterial
Subsidiaries (other than Excluded Subsidiaries and Foreign Subsidiaries) that
have not become Loan Guarantors exceeding 10.00% of Consolidated Total Assets or
(ii) the aggregate revenues of all Immaterial Subsidiaries (other than Excluded
Subsidiaries and Foreign Subsidiaries) that have not become Loan Guarantors
exceeding 10.00% of the total revenues, in each case, of the Borrower and its
Subsidiaries on a consolidated basis (after eliminating intercompany
obligations) as of the last day of the most recently completed Reference Period
for which financial statements have been delivered pursuant to Sections 4.01(b),
5.01(a) or 5.01(b).
“Increasing Lender” has the meaning assigned to such term in Section 2.22(a)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of Deferred Acquisition Consideration to the extent constituting a liability on
a balance sheet prepared under GAAP and any other deferred purchase price of
property or services (excluding (i) accounts payable incurred in the ordinary
course of business and not more than one hundred eighty (180) days past due or
that are being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person, (ii) deferred compensation and (iii)
17



--------------------------------------------------------------------------------



intercompany liabilities in respect of cost-plus or transfer pricing
arrangements for the purchase of products or services or the licensing of
intellectual property), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) any other Off-Balance Sheet Liability and (k) the net
obligations of such Person with respect to any Swap Agreements. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date. The amount of any net obligation under any Swap
Agreements on any date shall be deemed to be the Swap Termination Value thereof
as of such date. For purposes hereof, the amount of any Convertible Debt
Securities shall be the aggregate stated principal amount thereof without giving
effect to any obligation to pay cash or deliver shares with value in excess of
such principal amount, and without giving effect to any integration thereof with
any Permitted Call Spread Agreement pursuant to U.S. Treasury Regulation §
1.1275-6.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided, that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25.0 million and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDA to (b)
Interest Expense, all calculated for the Reference Period ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
of the Borrower and its Subsidiaries for such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap
18



--------------------------------------------------------------------------------



Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Borrower and its Subsidiaries for such period in accordance with
GAAP (and including for the avoidance of doubt, interest expense attributable to
Capital Lease Obligations whether or not included in interest expense determined
in accordance with GAAP).
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first Business Day of each January, April, July and October
and the Maturity Date and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period may extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Banks” means, individually and collectively as the context may require,
(a) Citi, in its capacity as an issuer of Letters of Credit hereunder, and any
successors in such capacity, and (b) and any other Lender from time to time
designated by the Borrower as an Issuing Bank, with the consent of such Lender
and the Administrative Agent and such Lender’s successors in such capacity. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“Joinder Agreement” has the meaning assigned to such term in Section 5.09(a).
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements relating
19



--------------------------------------------------------------------------------



to Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lead Arranger” means Citibank, N.A.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Banks and the Swingline Lenders.
“Letter of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing,
(a)    the rate per annum equal to the offered rate that appears on the Reuters
Screen LIBOR01 (or any successor thereto) for deposits in Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period (the “LIBO Screen Rate”), determined as of approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period;
(b)    if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate reasonably determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
ICE Benchmark Administration London Interbank Offered Rate for deposits in
Dollars offered in the London interbank market (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period; or
(c)    if the rates referenced in the preceding clauses (a) and (b) are not
available, then the LIBO Rate for any Eurodollar Rate Loan denominated in
Dollars for such Interest Period shall be (x) a comparable successor or
alternative interbank rate for deposits in Dollars that is, at such time,
broadly accepted by the syndicated loan market in lieu of the “LIBO Rate” and is
reasonably acceptable to the Borrower and the Administrative Agent or (y) solely
if no such broadly accepted comparable successor interbank rate exists at such
time, a successor or alternative index rate as the Administrative Agent and the
Borrower may determine with the consent of the Required Lenders.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of “Alternate Base Rate”.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(a).
20



--------------------------------------------------------------------------------



“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means, collectively, this Agreement, the Notes, any Letter of
Credit applications, the Loan Guaranty, the Fee Letter and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered by a Loan Party to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
“Loan Guarantor” means (a) each of the Borrower’s wholly owned Material Domestic
Subsidiaries other than any Excluded Subsidiary; and (b) with respect to
Obligations owed by any other Loan Party or other Subsidiary, the Borrower;
provided, that subject to any administrative requirements of the Administrative
Agent, the Borrower may elect to add additional domestic Subsidiaries as Loan
Guarantors so long as each such added Loan Guarantor complies with Section 5.09
of this Agreement as if it were a newly acquired wholly-owned Material Domestic
Subsidiary at the time of such designation.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, the Borrower, each Loan Guarantor and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and each of their successors and assigns, and the term “Loan Party”
means any one of them or all of them individually, as the context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Credit Loans and Swingline Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties to perform any of their
material obligations under the Loan Documents, or (c) the rights of or
21



--------------------------------------------------------------------------------



benefits available to the Administrative Agent, the Issuing Banks or the Lenders
under the Loan Documents.
“Material Contract” means and includes any contractual obligation of any Loan
Party the failure to comply with which, or the termination (without
contemporaneous replacement) of which, could reasonably be expected to have a
Material Adverse Effect.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than a Domestic Subsidiary directly or indirectly owned by a Foreign
Subsidiary that is a CFC) that is not (a) an Immaterial Subsidiary or (b) a
Foreign Subsidiary Holding Company.
“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is not an Immaterial Subsidiary.
“Material Indebtedness” means any Indebtedness (other than the Loans, Letters of
Credit and Intercompany Loans among the Loan Parties and their Subsidiaries), or
any obligations under Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $50 million. For
purposes of determining Material Indebtedness, the aggregate principal amount of
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the Swap Termination Value.
“Maturity Date” means the earliest to occur of (a) the Revolving Credit
Termination Date, (b) any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof and (c) the date that
the Loans, if any, are declared due and payable pursuant to Article VII hereof.
“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules and regulations having the
force of law and pertaining to such program, including all state statutes and
plans for medical assistance enacted in connection with such program, in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 seq.) and any statutes succeeding thereto, and all laws, rules and
regulations having the force of law and pertaining to such program, in each case
as the same may be amended, supplemented or otherwise modified from time to
time.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication: (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time
22



--------------------------------------------------------------------------------



permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Note” and “Notes” have the meanings assigned to such terms in Section 2.10(e).
“Notice of Increase” has the meaning assigned to such term in Section
2.22(a)(i).
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations, indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, in each case arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof. For the avoidance of doubt, the
“Obligations” of any Guarantor shall include the Guaranteed Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than any customary repurchase obligations resulting from a
breach of representations and warranties, covenants, servicing obligations and
indemnities under a securitization facility), or (b) any Indebtedness, liability
or obligation under any so-called “synthetic lease” transaction entered into by
such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
23



--------------------------------------------------------------------------------



“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment in Full” means as of any date of determination, that: (a) the entire
amount of principal of and interest due on the Loans, and all other amounts of
fees, payments and other obligations due under this Agreement, the other Loan
Documents and the Notes are paid in full in cash (other than contingent
indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto); (b) the
commitments to lend under this Agreement have been terminated; (c) there are no
outstanding Letters of Credit (other than Letters of Credit that have been cash
collateralized in accordance with the requirements of this Agreement or other
arrangements acceptable to the Issuing Bank); and (d) all Obligations (other
than contingent indemnification obligations and reimbursement obligations in
respect of which no claim for payment has yet been asserted by the Person
entitled thereto) have been paid in full in cash.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
all Registrations.
“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:
(a)the Person or business or assets which is the subject of such Acquisition is
in a line of business permitted under Section 6.03(b);
(b)all governmental, corporate and material third-party approvals and consents
necessary in connection with such Acquisition shall have been obtained and be in
full force and effect;
(c)if acquiring a Person, unless such Person is contemporaneously merged with
and into the Borrower or a Subsidiary of the Borrower, such Person becomes a
wholly owned direct or indirect Subsidiary of the Borrower;
(d)such Acquisition shall be consummated in accordance in all material respects
with the terms of the purchase or acquisition agreement executed in connection
therewith and with all other material agreements, instruments and documents
implementing such Acquisition and in compliance in all material respects with
applicable law and regulatory approvals;
(e)such Acquisition shall, prior to the date of such Acquisition, have been
approved by the board of directors (or similar governing body) of such Person to
be acquired (and such approval shall not have been rescinded);
(f)no Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(g)after giving effect to such Acquisition (including the incurrence, assumption
or acquisition of any Indebtedness in connection therewith) the (x) Total
Leverage Ratio for the most recently ended Reference Period for which financial
statements have been (or were required to be)
24



--------------------------------------------------------------------------------



delivered to the Administrative Agent is not more than 3.00 to 1.00 and (y) the
Interest Coverage Ratio for the most recently ended Reference Period for which
financial statements have been (or were required to be) delivered to the
Administrative Agent is not less than 2.50 to 1.00;
(h)[Reserved];
(i)if the Permitted Acquisition Consideration for any such Acquisition exceeds
$75.0 million, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer, on the date of the consummation of such
Acquisition, certifying as to the accuracy and completeness of, and setting
forth the calculations demonstrating compliance with, clause (g) of this
definition; and
(j)no less than ten (10) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such Acquisition; provided that no such notice shall be required
for any Acquisition so long as the Permitted Acquisition Consideration for any
such Acquisition does not exceed $50.0 million.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs and Holdbacks
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in any applicable agreements for
the Permitted Acquisition executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.
“Permitted Call Spread Agreement” means (a) an agreement (including, but not
limited to, any convertible bond hedge or capped call transaction (or
substantively equivalent derivative transaction)) pursuant to which the Borrower
acquires an option requiring the counterparty thereto to deliver to the Borrower
shares of common stock of the Borrower (or other securities (to the extent not
secured by a Lien) or property following a merger event, reclassification or
other change of the common stock of the Borrower), cash in lieu of delivering
shares of common stock (or such other securities or property) or the cash value
thereof or cash representing the termination value of such option or a
combination thereof from time to time upon settlement, exercise or early
termination of such option (each a “Bond Hedge Transaction”) and (b) an
agreement pursuant to which the Borrower issues to the counterparty thereto
warrants to acquire shares of common stock (or other securities (to the extent
not secured by a Lien) or property following a merger event, reclassification or
other change of the common stock) of the Borrower, cash in lieu of delivering
shares of common stock (or such other securities or property) or cash
representing the termination value of such warrants or a combination thereof
from time to time upon settlement, exercise or early termination of such
warrants, in each case entered into by the Borrower in connection with the
issuance of any Convertible Debt Securities (including the exercise of any
over-allotment or underwriter’s option) (each a “Warrant Transaction”); provided
that such agreement shall only constitute a “Permitted Call Spread Agreement” if
the purchase price for such Bond Hedge Transaction, less the proceeds received
by the Borrower from the sale of any related Warrant Transaction, does not
exceed the net proceeds received by the Borrower from the issuance of the
related Convertible Debt Securities.
“Permitted Encumbrances” means:
25



--------------------------------------------------------------------------------



(a)Liens imposed by law for taxes that are not yet due or as to which the period
of grace (not to exceed thirty (30) days), if any, related thereto has not
expired, or are being contested in compliance with Section 5.04;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)easements, covenants, conditions, zoning restrictions, rights-of-way, minor
defects or other irregularities in title and/or similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
(g)Liens representing any interest or title of a licensor, lessor or sublicensor
or sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease, license or sublicense or concession agreement, in each
case to the extent permitted by this Agreement;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Liens” means all Liens permitted under Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal offices
in New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Products” means any item or any service that is designed, created, tested,
manufactured, distributed, or otherwise offered by or on behalf of the Loan
Parties or any of their Subsidiaries.
26



--------------------------------------------------------------------------------



“Prohibited Transaction” means the occurrence of a “prohibited transaction”
within the meaning of Section 4975(c) of the Code or Section 406 of ERISA for
which there was no exemption under Section 4975(d).
“Projections” has the meaning assigned to such term in Section 5.01(d).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Health Laws” means all applicable laws relating to the procurement,
development, clinical and non-clinical testing, approval or clearance,
manufacture, production, distribution, importation, exportation, handling,
quality, sale, advertising or promotion of any medical device (including any
component of the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. # 301 et seq.), its implementing
regulations, and similar laws in each jurisdiction where the Products are
tested, distributed or sold, and all applicable state laws or consumer product
safety laws.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.
“Refinancing” has the meaning assigned to such term in Section 4.01(k).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Registrations” means all applicable Permits and exemptions issued or allowed by
any Governmental Authority (including but not limited to device pre-market
approval applications, device pre-market notifications, investigational device
exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, and wholesale distributor permits) held
by, or applied by contract to, any Loan Party or any of its Subsidiaries, that
are required for the research, development, manufacture, distribution,
marketing, storage, transportation, use and sale of the Products of any Loan
Party or any of its Subsidiaries.
“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Requested Increase Date” has the meaning assigned to such term in Section
2.22(a)(i).
27



--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time; provided,
that if at any time of determination there are two (but not more than two)
Lenders party hereto that are not Affiliates or Approved Funds of one another,
Required Lenders shall include such two Lenders who are not Affiliates or
Approved Funds of one another.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means any Financial Officer, the chief executive officer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of the Borrower and any other individual or similar
official thereof responsible for the administration of the obligations of the
Borrower in respect of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower. Notwithstanding the
foregoing, and for the avoidance of doubt, the conversion of (including any cash
payment upon conversion), or payment of any principal or premium on, or payment
of any interest with respect to, or any purchase, redemption, retirement or
other acquisition of, any unsecured Convertible Debt Securities shall not
constitute a Restricted Payment; provided, that to the extent the aggregate
amount of cash payable upon conversion or payment of any unsecured Convertible
Debt Securities Indebtedness exceeds the aggregate principal amount thereof
(plus accrued and unpaid interest thereon not charged in contemplation of the
conversion), the payment of such excess cash shall constitute a Restricted
Payment.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.02.
“Revolving Credit Termination Date” means the third anniversary of the Effective
Date.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive Sanctions (which, as of the date of this
Agreement, includes Crimea and the Crimea Region, Cuba, Iran, North Korea,
Sudan, Syria and Venezuela).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State or by the United Nations
28



--------------------------------------------------------------------------------



Security Council, the European Union or any EU member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
majority-owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurodollar funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which by its terms is at all times subordinated to payment of the
Obligations on terms reasonably satisfactory to the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
the term “Swap Agreement” shall not include (i) any phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries, (ii) any forward, option, warrant agreement or Forward Agreement
for the purchase or sale of Equity Interests of the Borrower, (iii) contracts
for the purchase of securities of the Borrower, (iv) any Permitted Call Spread
Agreement and (iv) any items described in this definition to the extent that it
constitutes a derivative security embedded in Convertible Debt Securities issued
by the Borrower.
29



--------------------------------------------------------------------------------



“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lenders or any
Affiliates of the Lenders).
“Swingline Commitment” with respect to Citi, $20.0 million or such lesser amount
as agreed upon by the Borrower and Citi, and with respect to any other Lender
that becomes a Swingline Lender, an amount to be agreed upon by the Borrower and
such Lender, with the consent of the Administrative Agent; provided, that an
aggregate amount of all such Swingline Commitments shall not exceed $20.0
million.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Swingline Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Swingline Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Swingline Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).
“Swingline Lenders” individually and collectively as the context may require,
(a) Citi in its capacity as a lender of Swingline Loans hereunder and (b) and
any other Lender from time to time designated by the Borrower as a Swingline
Lender, with the consent of such Lender and the Administrative Agent and such
Lender’s successors in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Request” has the meaning assigned to such term in Section 2.04(b).
“Syndication Agents” means Bank of America and HSBC.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Funded Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
“Total Leverage Ratio” means, as of any date, the ratio of (a) Total Funded
Indebtedness on such date to (b) EBITDA for the Reference Period ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter most recently ended prior to such date).
30



--------------------------------------------------------------------------------



“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof, the issuance of Letters of Credit hereunder and the
Refinancing.
“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Health and
Human Services and Transportation, and all laws, rules and regulations having
the force of law and pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.
“U.S. Person” means a “United States person” as defined in section 7701(a)(30)
of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
31



--------------------------------------------------------------------------------



“Withholding Agent” means the Borrower, any Loan Party and the Administrative
Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).
SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, refinanced, replaced, or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatement, supplements, refinancings, replacements, or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
that, if after the Effective Date there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose),
32



--------------------------------------------------------------------------------



regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, other than for purposes of Sections 3.04, 5.01(a) and 5.01(b),
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
without giving effect to any change in accounting for leases resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent any lease (or similar arrangement conveying the right
to use) would be required to be treated as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2016.
SECTION 1.05        Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06        Financial Ratios. Any financial ratios required to be
maintained by any Loan Party pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.07        Limited Liability Companies. Any reference in any Loan
Document to a merger, consolidation, amalgamation, assignment, sale, disposition
or transfer, or similar term, shall be deemed to include or apply to (as
applicable) a division or plan of division of or by a limited liability company,
limited partnership or trust, or an allocation of assets to a series of a
limited liability company, limited partnership or trust (or the unwinding of
such a division or allocation), as if it were a merger, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any Person that exists or that comes into
existence after giving effect to a division of a limited liability company,
limited partnership or trust shall constitute a separate Person for all purposes
under the Loan Documents (including any Loan Party, Subsidiary, joint venture or
any other like Person).
SECTION 1.08        Calculations.
(a)For purposes of determining the amount of any Investment outstanding for
purposes of Section 6.04, such amount shall be deemed to be the amount of such
Investment when made, purchased or acquired (without adjustment for subsequent
increases or decreases in the value of such Investment) less any actual cash
amount realized by the applicable Loan Party or Subsidiary in respect of such
Investment upon the sale, collection or return of capital (not to exceed the
original amount invested).
33



--------------------------------------------------------------------------------



(b)Notwithstanding anything to the contrary herein, for purposes of determining
whether the incurrence of any Indebtedness is in compliance with any applicable
leverage ratio based test (including a Total Leverage Ratio), or other financial
test, set forth in this Agreement, such test shall be calculated (i) on a pro
forma basis for the incurrence of such Indebtedness and (ii) in the case of any
such Indebtedness constituting revolving Indebtedness or delayed draw
Indebtedness, assuming that such Indebtedness is fully drawn.
ARTICLE II
THE CREDITS


SECTION 2.01        Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02        Loans and Borrowings.
(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.04 below.
(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided, that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1.0 million. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1.0 million; provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1.0 million. Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of eight (8) Eurodollar Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request either in writing
(delivered by hand, e-mail or fax) in
34



--------------------------------------------------------------------------------



substantially the form of Exhibit F and signed by the Borrower or by telephone
(such request a “Borrowing Request”) (a) in the case of a Eurodollar Borrowing,
not later than 12:00 p.m. (noon), New York City time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 p.m. (noon), New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or e-mail to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.01:
(i)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04        Swingline Loans.
(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, each Swingline Lender may, but shall have no
obligation to, make Swingline Loans to the Borrower in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding such Swingline Lender’s Swingline Commitment or (ii) such Swingline
Lender’s Credit Exposure exceeding its Commitment; provided, that a Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request either in writing (delivered by hand, e-mail or fax) in
substantially the form of Exhibit H and signed by the Borrower or by telephone
(such request a “Swingline Request”), not later than 12:00 p.m. (noon), New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise each Swingline Lender of any such notice received from the
Borrower. Each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Commitment to the total Commitments of all of the Swingline Lenders)
available to the Borrower by means of a credit to an account of the Borrower
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
35



--------------------------------------------------------------------------------



(c)The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
(d)Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s applicable percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 p.m. (noon), New York City time, on a Business Day
no later than 4:00 p.m. New York City time on such Business Day and if received
after 12:00 p.m. (noon), New York City time, on a Business Day shall mean no
later than 12:00 p.m. (noon)New York City time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of such
Swingline Lenders, such Lender’s applicable percentage of such Swingline Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Swingline Lenders the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders. Any amounts received by
a Swingline Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to such Swingline
Lenders, as their interests may appear; provided, that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
(e)Any Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of a Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced
36



--------------------------------------------------------------------------------



Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(f)Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.
SECTION 2.05        [Reserved].
SECTION 2.06        Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of (and the Issuing Bank shall issue) Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this clause (a), the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, in either
such case, in violation of any such Sanctions or (B) in any manner that would
result in a violation of any Sanctions by any party to this Agreement, (ii) if
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities,
37



--------------------------------------------------------------------------------



in each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three (3) Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.06) and whether such
Letter of Credit shall contain automatic extension or renewal provisions, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $50.0
million and (ii) the Aggregate Credit Exposure shall not exceed the aggregate
Commitments of all Lenders.
(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any one-time renewal or extension thereof, including any
automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided, that, upon the Borrower’s request, any such Letter of Credit which is
issued in the final year prior the Maturity Date may have an expiry date which
is up to one year after the Maturity Date if, at least five (5) Business Days
prior to the Maturity Date, the Borrower (A) deposits with the Administrative
Agent cash collateral in an amount equal to 105% of the amount of the LC
Exposure as of such date plus accrued and unpaid interest thereon or (B)
provides a backup standby letter of credit, in each case, reasonably
satisfactory to the relevant Issuing Bank. Each Letter of Credit with automatic
extension or renewal provisions shall, subject to the right of the respective
Issuing Bank to terminate such automatic renewal in accordance with the terms of
such Letter of Credit upon the occurrence of an Event of Default, be
automatically renewed for a successive one-year period on each anniversary of
the date of the issuance of such Letter of Credit, until cancelled by the
Borrower by notice to the applicable Issuing Bank in accordance with the terms
of such Letter of Credit agreed upon at the time such Letter of Credit is
issued; provided, that such Letter of Credit shall expire at or prior to the
close of business on the date that is five (5) Business Days prior to the
Maturity Date if not earlier cancelled, unless otherwise agreed with the
relevant Issuing Bank and subject to satisfactory arrangements with respect
thereto as contemplated above.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to
38



--------------------------------------------------------------------------------



the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in clause (e) of this
Section 2.06, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m. (noon), New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided,
that, if such LC Disbursement is not less than $500,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in clause (e) of this Section 2.06 shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.06, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other
39



--------------------------------------------------------------------------------



communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank; provided, that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in writing of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans and such interest shall be payable
on the date when such reimbursement is due; provided, that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section 2.06, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section 2.06 to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
40



--------------------------------------------------------------------------------



(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account to secure the Obligations. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure), be applied to satisfy other Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all such
Defaults have been cured or waived.
(k)Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.06, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.
(l)LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
41



--------------------------------------------------------------------------------



SECTION 2.07         Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 p.m.
(noon), New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided, that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided, that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Banks.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.08        Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or e-mail to the Administrative Agent of a written Interest Election Request
in substantially the form of Exhibit G and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
42



--------------------------------------------------------------------------------



(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09        Termination and Reduction of Commitments.
(a)Unless previously terminated or extended pursuant to the terms and conditions
hereof, all Commitments shall terminate on the Maturity Date.
(b)The Borrower may at any time, without (subject to Section 2.16) premium or
penalty, terminate the Commitments upon (i) the payment in full of all
outstanding Loans (including any Swingline Loans), together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (together with a security interest therein) (or at the discretion of the
Administrative Agent a backup standby letter of credit satisfactory to the
Administrative Agent and the applicable Issuing Bank) in an amount equal to 105%
of the LC Exposure as of such date), (iii) the payment in full of the accrued
and unpaid fees, and (iv) the payment in full of all reimbursable expenses and
other Obligations together with accrued and unpaid interest thereon (other than
Unliquidated Obligations).
(c)The Borrower may from time to time, without (subject to Section 2.16) premium
or penalty, reduce the Commitments; provided, that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1.0 million
and not less than $5.0 million (or if less, the aggregate
43



--------------------------------------------------------------------------------



amount of the outstanding Commitments), and (ii) the Borrower shall not reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the Aggregate Credit Exposure would
exceed the aggregate Commitments of all Lenders.
(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) or (c) of this Section 2.09
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided, that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
events, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.10        Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date and (ii) to the Administrative Agent for the account
of the Swingline Lenders the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the date that is five (5) Business Days
after such Swingline Loan is made; provided, that on each date that a Borrowing
is made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans than outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, if any, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.10 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement; provided,
further, that in the event of a conflict between the entries made in the
accounts maintained pursuant to clause (b) or (c) of this Section 2.10 and the
Register, the Register shall govern.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note in substantially the form of Exhibit I completed as appropriate (each a
“Note” and, collectively, the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent.
44



--------------------------------------------------------------------------------



Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes in such form payable to such payee and its registered assigns.
SECTION 2.11        Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time, without
(subject to Section 2.16) premium or penalty, to prepay any Borrowing in whole
or in part, subject to prior notice in accordance with clause (c) of this
Section 2.11.
(b)In the event and on such occasion that the Aggregate Credit Exposure exceeds
the aggregate Commitments of all Lenders, the Borrower shall prepay the Loans
(including any Swingline Loans) and/or cash collateralize the LC Exposure (in
accordance with Section 2.06(j)) in an aggregate amount equal to such excess.
(c)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lenders) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 p.m. (noon), New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 p.m. (noon), New York City time, one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 p.m. (noon), New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided, that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
SECTION 2.12        Fees.
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
commitment fee, which shall accrue at the Commitment Fee Rate set forth in the
definition of Applicable Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate; provided,
however, that for purposes of this clause (a) any Swingline Loan shall not be
considered when calculating the amount of the Available Commitment. Accrued
commitment fees shall be payable in arrears on the first Business Day of each
January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender, subject to Section 2.20) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure
45



--------------------------------------------------------------------------------



(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the applicable
Issuing Bank a fronting fee, which shall accrue at the rate of 0.25% per annum
on the average daily amount of each applicable Letter of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of each calendar quarter shall be payable on
the first Business Day of each of each January, April, July and October
following such last day, commencing on the first such date to occur after the
Effective Date; provided, that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
and to any Lender, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent or such Lender.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13        Interest.
(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall automatically bear interest, after, as well as before, judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section 2.13.
(d)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar quarter) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided, that (i)
interest accrued pursuant to clause (c) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii)
46



--------------------------------------------------------------------------------



in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14        Alternate Rate of Interest; Illegality.
(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:
(i)adequate and reasonable means do not exist for ascertaining the LIBO Rate or
Adjusted LIBO Rate, as applicable, for any requested Interest Period, including
because the LIBO Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(ii)the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans; or
(iii)a rate other than the LIBO Rate has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and adjustments to account for (x) the effects of the
transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index and,
notwithstanding anything to the contrary in Section 9.02, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment. Notwithstanding anything to the
contrary in the foregoing, without the consent from each Lender (other than
Defaulting Lenders), no such amendment shall be effective to the extent such
amendment would have the effect of reducing the Applicable Rate applicable to
any Loan.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods). Upon receipt of such notice, the Borrower may revoke
any pending request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Loans (to
47



--------------------------------------------------------------------------------



the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for an ABR
Borrowing in the amount specified therein.
(b)    If after the date hereof, the adoption of any applicable law, or any
change in any applicable law (whether adopted before or after the Effective
Date), or any change in interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, shall make it unlawful or impossible for any
Lender to make, maintain or fund its portion of Eurodollar Loans, such Lender
shall so notify the Administrative Agent, and the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower. Before
giving any notice to the Administrative Agent pursuant to this Section 2.14(b),
such Lender shall designate a different lending office if such designation will
avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender.
Upon receipt of such notice, notwithstanding anything contained in Article II,
the Borrower shall repay in full the then outstanding principal amount of such
Lender’s portion of each affected Eurodollar Loan, together with accrued
interest thereon, on either (i) the last day of the then current Interest Period
applicable to such affected Eurodollar Loans if such Lender may lawfully
continue to maintain and fund its portion of such Eurodollar Loan to such day or
(ii) immediately if such Lender may not lawfully continue to fund and maintain
its portion of such affected Eurodollar Loans to such day. Concurrently with
repaying such portion of each affected Eurodollar Loan, the Borrower may borrow
an ABR Loan from such Lender, whether or not it would have been entitled to
effect such borrowing and such Lender shall make such Loan, if so requested, in
an amount such that the outstanding principal amount of the affected Loan made
by such Lender shall equal the outstanding principal amount of such Loan
immediately prior to such repayment. The obligation of such Lender to make
Eurodollar Loans is suspended only until such time as it is once more possible
and legal for such Lender to fund and maintain Eurodollar Loans.
SECTION 2.15        Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received
48



--------------------------------------------------------------------------------



or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the applicable Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to clauses (a), (b) and (c) of this Section 2.15 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (which shall not include any loss of
margin or Applicable Rate). In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the
49



--------------------------------------------------------------------------------



amount of interest (as reasonably determined by such Lender) which accrued on
such principal amount for such period at the interest rate which such Lender
bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth, in reasonable detail, any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.16 shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
SECTION 2.17        Withholding of Taxes; Gross-Up.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
50



--------------------------------------------------------------------------------



Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at the time or times reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any
51



--------------------------------------------------------------------------------



Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA
52



--------------------------------------------------------------------------------



and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement; and
(E)    to the extent legally permissible, at the time or times reasonably
requested by Borrower, any replacement Administrative Agent (but not the
Administrative Agent, as of the date hereof) shall (1) if the Administrative
Agent is a U.S. Person, deliver an IRS Form W-9 to Borrower, or (2) if the
Administrative Agent is not a U.S. Person, deliver the applicable IRS Form W-8
certifying Administrative Agent’s exemption from, or reduction of, U.S.
withholding Taxes with respect to amounts payable hereunder.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such Tax had never been paid. This clause (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18        Payments Generally; Allocation of Proceeds; Sharing of
Setoffs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in
53



--------------------------------------------------------------------------------



immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to one or more accounts as it may
designate to the Borrower in writing from time to time, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
(b)Any payments, proceeds or recoveries with respect to the Obligations
(including the Guaranteed Obligations) received by the Administrative Agent (i)
not constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (ii) after an Event of Default has occurred and is continuing,
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower, second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements, fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit, to be held as cash
collateral for such Obligations, and sixth, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with Section
2.16. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.
(c)At the election of the Borrower but subject to the conditions set forth in
Section 4.02, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including all reimbursement for fees, costs and
expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section 2.18 or may be deducted from any deposit
account of the Borrower maintained with the Administrative Agent.
(d)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and
54



--------------------------------------------------------------------------------



Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.
(g)The Administrative Agent may from time to time provide the Borrower with
billing statements or invoices with respect to any of the Obligations (the
“Billing Statements”). The Administrative Agent is under no duty or obligation
to provide Billing Statements, which, if provided, will be solely for the
Borrower’s convenience. The Billing Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Obligations. If the Borrower pays the full amount indicated on a
Billing Statement on or before the due date indicated on such Billing Statement,
the Borrower shall not be in default; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the payment due at that time shall not constitute a waiver of the Administrative
Agent’s or the Lenders’ right to receive payment in full at another time.
SECTION 2.19        Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15, or if the Borrower or
the Loan Guarantors are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, then such Lender shall
55



--------------------------------------------------------------------------------



use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.15, (ii) any Lender
fails to consent to a requested amendment, waiver or modification to any Loan
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender (or each Lender directly
affected thereby, as applicable) is required with respect thereto, (iii) the
Borrower or the Loan Guarantors are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or (iv) any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks and Swingline Lenders), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Sections 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
Notwithstanding anything herein to the contrary, each party hereto agrees that
any assignment pursuant to the terms of this Section 2.19 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
SECTION 2.20        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting
56



--------------------------------------------------------------------------------



Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)all or any part of such Swingline Exposure and/or such LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and/or LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;
and
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated;
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue or increase any Letter of Credit, unless it is reasonably satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.20(c), and Swingline Exposure related to any such newly made Swingline Loan or
LC Exposure related to any such newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein);
(e)    if (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or Issuing Bank has
57



--------------------------------------------------------------------------------



a good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, no Swingline Lender shall be required to fund any Swingline Loan and no
such Issuing Bank shall be required to issue or increase any Letter of Credit
unless such Swingline Lender or Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to such
Swingline Lender or Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder; and
(f)    in the event and on the date that each of the Administrative Agent, the
Borrower, each Swingline Lender and each Issuing Bank agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the other Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
Nothing contained herein shall be deemed to be a release of any claims of the
Administrative Agent or the Borrower against any Defaulting Lender for its
breach of any of its obligations under this Agreement.
SECTION 2.21        Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.
SECTION 2.22        Increase of Commitments.
(a)The Borrower shall have the right at any time after the Effective Date to
request that the aggregate Commitments hereunder be increased (a “Commitment
Increase”) in accordance with the following provisions and subject to the
following conditions:
(i)The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least ten Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased,
which shall be at least $5.0 million, the requested date of increase (the
“Requested Increase Date”) and the date by which the Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Credit Commitments (the “Commitment Date”). Each Lender that
is willing in its sole discretion to participate in such requested Commitment
Increase (each an “Increasing Lender”) shall give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Commitment.
58



--------------------------------------------------------------------------------



(ii)Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. In addition, the Borrower
may extend offers to one or more Eligible Assignees, each of which must be
reasonably satisfactory to the Administrative Agent, (such consent not to be
unreasonably withheld, delayed or conditioned) to participate in any portion of
the requested Commitment Increase; provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of not less than $1.0 million
or an integral multiple of $1.0 million in excess thereof. Any such Eligible
Assignee that agrees to acquire a Commitment pursuant hereto is herein called an
“Additional Lender”.
(iii)Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) the Commitment Schedule shall be deemed to be amended to
reflect the increases contemplated hereby, (y) the Commitment of each Increasing
Lender shall be increased by an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount by which such Lender
is willing to increase its Commitment), and (z) each Additional Lender shall
enter into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent pursuant to which it shall undertake, as
of such Requested Increase Date, a new Commitment in an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
by which such Lender is willing to participate in the requested Commitment
Increase), and such Additional Lender shall thereupon be deemed to be a Lender
for all purposes of this Agreement.
(iv)If on the Requested Increase Date there are any Loans outstanding hereunder,
the Borrower shall borrow from all or certain of the Lenders and/or prepay Loans
of all or certain of the Lenders such that, after giving effect thereto, the
Loans (including the Types and Interest Periods thereof) and such participations
shall be held by the Lenders (including for such purposes the Increasing Lenders
and the Additional Lenders) ratably in accordance with their respective
Commitments. On and after each Increase Date, the ratable share of each Lender’s
participation in Letters of Credit and Loans from draws under Letters of Credit
shall be calculated after giving effect to each such Commitment Increase.
(b)    Anything in this Section 2.22 to the contrary notwithstanding, no
increase in the aggregate Commitments hereunder pursuant to this Section 2.22
shall be effective unless:
(i)as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and after giving effect to such increase, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the condition
set forth in Section 4.02(a) shall be satisfied;
(ii)to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates consistent with the documentation delivered on the
Effective Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and (B) any
reaffirmation or similar documentation as reasonably requested by the
Administrative Agent in order to ensure that such Increasing Lender or
Additional Lender is provided with the benefit of the applicable Loan Documents;
59



--------------------------------------------------------------------------------



(iii)after giving effect to such Commitment Increases, the aggregate principal
amount of all such Commitment Increases incurred since the Effective Date shall
not exceed $150.0 million; and
(iv)after giving effect to any such Commitment Increase, the Borrower shall be
in pro forma compliance with the Financial Covenants for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent and the Borrower shall have delivered
to the Administrative Agent reasonably detailed calculations demonstrating such
compliance.
SECTION 2.23        [Reserved].
SECTION 2.24        [Reserved].
SECTION 2.25        Effect of a Benchmark Transition Event.
(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.25 will occur prior to the applicable
Benchmark Transition Start Date.
(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.25, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.25.
(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a
60



--------------------------------------------------------------------------------



Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of ABR based upon the LIBO Rate
will not be used in any determination of ABR.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01        Organization; Powers. Each of the Loan Parties and each of
its Subsidiaries is duly organized, validly existing and (to the extent
applicable in its jurisdiction of organization) in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02        Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate or limited liability company powers, as the case may
be, and have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder or member action. Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03        Governmental Approvals; No Conflicts. The Transactions (a)
do not, on the part of any Loan Party or any of its Subsidiaries, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority applicable to any Loan Party, (c) will not violate or
result in a default under, or give rise to a right to require any payment to be
made by any Loan Party or any of its Subsidiaries under, (i) any indenture or
loan agreement, in each case, evidencing Indebtedness in excess of $50 million,
(ii) any Swap Agreement with a Swap Termination Value in excess of $50.0 million
or (iii) any other material agreement, in each case which is binding upon any
Loan Party or any of its Subsidiaries or its assets, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
its Subsidiaries, except Liens on cash collateral created pursuant to the Loan
Documents, except, solely in the case of clauses (a), (b) or (c)(iii) hereof, as
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04        Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2019, reported on by the Accounting Firm
and (ii) as of and for the fiscal quarter and the portion of
61



--------------------------------------------------------------------------------



the fiscal year ending March 31, 2020. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2019.
SECTION 3.05        Properties.
(a)Each of the Loan Parties and its Subsidiaries has good title to, or valid
leasehold interests in, or rights to use, all its real and personal property,
subject to Permitted Liens and except for defects in title, interests or rights
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
(b)Each of the Loan Parties and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Loan Parties and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06        Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against the Loan Parties or any of its Subsidiaries or any
of their respective properties (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
(b)No Loan Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability that, in each case, individually in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.07        Compliance with Laws and Agreements; No Default.
(a)Each Loan Party and its Subsidiaries is in compliance with all Requirements
of Law applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)No Default has occurred and is continuing.
SECTION 3.08        Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under the Investment Company
Act of 1940.
SECTION 3.09        Taxes. Each Loan Party and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes,
62



--------------------------------------------------------------------------------



and claims that that were required to have been paid by it, except (a) Taxes and
claims that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.10        ERISA.
(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, with respect to each Plan, the “funding target,” as
defined in Section 430(d)(1) of the Code, with respect to such Plan, does not
exceed the fair market value of all such Plan’s assets, as determined pursuant
to Section 430(g) of the Code, all determined as of the then-most recent
valuation date for such Plan using the actuarial assumptions used to determine
the Plan’s “funding target attainment” percentage as defined in Section 430(d)
of the Code.
(b)The Borrower represents and warrants as of the Effective Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(c)Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. All
material contributions required to be made with respect to a Foreign Pension
Plan have been timely made. Neither the Borrower nor any of its Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan that could reasonably be expected to have a
Material Adverse Effect. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Pension Plan, determined as of the
end of the Borrowers’ most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
SECTION 3.11        Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other written
information (when taken together with the Borrower’s most recently (as of the
date hereof) filed and publicly available 10-K and 10-Q, and 8-Ks filed at any
time following such 10-K, in each case with the SEC) (other than any projected
financial information or other forward-looking information or information of a
general economic or general industry specific nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (taken as a whole), in the light of the circumstances under
which they were made, not materially misleading; provided, that, with respect to
projected financial information or other forward-looking information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections and forward-looking
63



--------------------------------------------------------------------------------



information are not to be viewed as facts and any such projections and
forward-looking information may differ from actual results and such differences
may be material).
SECTION 3.12        Capitalization and Subsidiaries. Schedule 3.12 to the
Disclosure Letter sets forth, as of the date hereof, (a) a correct and complete
list of the name, and identifies the direct equity holders (including the
percentage ownership thereof) of, each and all of the Borrower’s direct and
indirect Subsidiaries, (b) the type of entity and jurisdiction of organization
of the Borrower and each of its Subsidiaries, and (c) which of the Borrower’s
Subsidiaries are Material Domestic Subsidiaries and Material Foreign
Subsidiaries. All of the issued and outstanding Equity Interests of any
Subsidiary owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and nonassessable.
SECTION 3.13        [Reserved].
SECTION 3.14        Federal Reserve Regulations.
(a)No part of the proceeds of any Loan or Letter of Credit has been used or will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock.
SECTION 3.15        Anti-Corruption Laws and Sanctions; USA Patriot Act.
(a)Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Loan Party, any Subsidiary or, to the knowledge of any such Loan Party
or Subsidiary, any of their respective directors, officers or employees, or (b)
to the knowledge of any such Loan Party or Subsidiary, any agent of such Loan
Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds, Transaction or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.
(b)Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act and any applicable anti-money laundering laws and regulations.
SECTION 3.16        Not an Affected Financial Institution. No Loan Party is an
Affected Financial Institution.
SECTION 3.17        Solvency. (a) The fair value of the assets of the Loan
Parties and their Subsidiaries, taken as a whole, at a fair valuation, exceeds
their debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of the Loan Parties and their
Subsidiaries, taken as a whole, is greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties will be able to pay their
debts and liabilities,
64



--------------------------------------------------------------------------------



subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties and their Subsidiaries, taken as
a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.
SECTION 3.18        FDA and Other Regulatory Matters.
(a)Each Loan Party and its Subsidiaries has, and it and its Products are in
conformance with, all Registrations applicable to its respective business except
where the failure to have such Registrations or be in conformance would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No Loan Party nor any of its Subsidiaries has received
written notice that the FDA or any other Governmental Authority intends to
suspend or revoke such Registrations or changing the marketing classification
affecting the Products of the Loan Parties or any of their respective
Subsidiaries. To the knowledge of each Loan Party and its Subsidiaries, there is
no material false or misleading information or material omission in any product
application or other submission to the FDA or other Governmental Authority
administering Public Health Laws. To the knowledge of each Loan Party and its
Subsidiaries, no event has occurred or condition or state of facts exists which
would cause revocation or termination of any such Registration. To the knowledge
of each Loan Party and its Subsidiaries, any third party that is a manufacturer
or contractor for the Loan Parties or any of their respective Subsidiaries is in
compliance in all material respects with all Registrations required by the FDA
or comparable Governmental Authority and all Public Health Laws insofar as they
reasonably pertain to the Products of the Loan Parties and their respective
Subsidiaries.
(b)Except as set forth on Schedule 3.18 to the Disclosure Letter: (i) each Loan
Party and its Subsidiaries and, to their knowledge, their respective contract
manufacturers are, and have been for the past five calendar years, in compliance
in all material respects with, and each Product in current commercial
distribution has been designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, marketed, installed, and
serviced in compliance in all material respects with the Public Health Laws or
any other applicable Requirement of Law, including those regarding clinical and
non-clinical testing, product approval or clearance, Quality System
requirements, labeling, advertising and promotion, record-keeping, establishment
registration and listing, reporting of recalls and adverse event reporting; (ii)
each Loan Party and its Subsidiaries is in compliance in all material respects
with the record-keeping and reporting requirements required by the FDA or any
other Governmental Authority pertaining to the reporting or adverse events and
recalls involving the Products, including, as the case may be, Medical Device
Reporting set forth in 21 C.F.R. Part 803 and Reports of Corrections and
Removals set forth in 21 C.F.R. Part 806; (iii) all Products are and have been
labeled, promoted, and advertised in material compliance with their regulatory
clearance or approval or within the scope of an exemption from obtaining such
clearance or approval; (iv) if applicable, all Products and accompanying labels
have been marked with a Unique Device Identifier as applicable under 21 C.F.R.
Parts 801 and 830; and (v) each Loan Party’s and its Subsidiaries’
establishments are registered with the FDA, as applicable, and each Product is
listed with the FDA under the applicable FDA registration and listing
regulations for medical devices set forth in 21 C.F.R. Part 807.
(c)No Loan Party nor its Subsidiaries is subject to any obligation arising under
any regulatory action, proceeding, investigation or inspection by or on behalf
of a Governmental Authority, warning letter, notice of violation letter, consent
decree, or other enforcement action by a Governmental Authority with respect to
Regulatory Matters, and, to the knowledge of each Loan Party and its
Subsidiaries, no such obligation has been threatened, verbally or in writing in
each case that would reasonably be expected to have a Material Adverse Effect.
To the knowledge of each Loan Party and its
65



--------------------------------------------------------------------------------



Subsidiaries, there is no act, omission or event that would reasonably be
expected to give rise to or lead to, any civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
warning letter or enforcement proceeding against any Loan Party or its
Subsidiaries, and, to each Loan Party’s and its Subsidiary’s knowledge, no Loan
Party nor its Subsidiaries has any liability (whether actual or contingent) for
failure to comply with any Public Health Laws, in each case that would
reasonably be expected to have a Material Adverse Effect. There has not been any
violation of any Public Health Laws by any Loan Party or its Subsidiaries that
could reasonably be expected to require or lead to investigation, enforcement,
regulatory or administrative action by the FDA or any comparable Governmental
Authority, in each case that would reasonably be expected, in the aggregate, to
have a Material Adverse Effect. To the knowledge of each Loan Party and each of
their respective Subsidiaries, there are no civil or criminal proceedings
relating to any Loan Party or its Subsidiaries or any officer, director or
employee of any Loan Party or Subsidiary of any Loan Party that involve a matter
within or related to the FDA’s or any comparable Governmental Authority’s
jurisdiction.
(d)No Loan Party nor its Subsidiaries is currently undergoing any inspection by
FDA or any other Governmental Authority investigation that could reasonably be
expected to have a Material Adverse Effect.
(e)No Loan Party nor any Subsidiary of any Loan Party has received any written
or verbal notice from any Governmental Authority alleging material noncompliance
with any Requirement of Law. No Product has been seized, recalled, detained, or
subject to a suspension (other than in the ordinary course of business) of
research, manufacturing, distribution, or commercialization activity, and, to
the knowledge of Loan Party and each of its Subsidiaries, there are no facts or
circumstances reasonably likely to cause (i) the seizure, denial, recall,
detention, public health notification, safety alert or suspension of
manufacturing or other activity relating to any Product except as would not
reasonably be expected to have a Material Adverse Effect; or (ii) a termination,
seizure or suspension of manufacturing, researching, distributing or marketing
of any Product. No proceedings in the United States or any other jurisdiction
seeking the withdrawal, recall, revocation, suspension, import detention, or
seizure of any Product are pending or threatened in writing or verbally against
any Loan Party or any of its Subsidiaries.
(f)No Loan Party nor any Subsidiary of any Loan Party nor, to the knowledge of
Loan Party or any Subsidiary, any of their respective officers, directors,
employees, agents, or contractors (i) have been excluded or debarred from any
Governmental Reimbursement Program (including Medicare or Medicaid) or any other
federal program or (ii) have received written notice from the FDA or any other
Governmental Authority with respect to debarment or disqualification of any
Person that would reasonably be expected to have, in the aggregate, a Material
Adverse Effect. No Loan Party nor any Subsidiary of any Loan Party nor, to the
knowledge of Loan Party or any Subsidiary any of their respective officers,
directors, employees, agents or contractors have been convicted of any crime or
engaged in any conduct for which (a) debarment is mandated or permitted by 21
U.S.C. § 335a or (y) such Person could be excluded from participating in the
federal health care programs under Section 1128 of the Social Security Act or
any similar law. No officer and to the knowledge of each Loan Party and its
Subsidiaries, no employee or agent of any Loan Party or its Subsidiaries, has
(A) made any untrue statement of material fact or fraudulent statement to the
FDA or any other Governmental Authority; (B) failed to disclose a material fact
required to be disclosed to the FDA or any other Governmental Authority; or (C)
committed an act, made a statement, or failed to make a statement that would
reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991).
66



--------------------------------------------------------------------------------



SECTION 3.19        Health Care Matters.
(a)Compliance with Health Care Laws: Health Care Permits. Each Loan Party and
each of their respective Subsidiaries is in compliance with all Health Care Laws
applicable to it and its assets, business or operations, except to the extent
that any noncompliance, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Each Loan Party and each of their
Subsidiaries holds in full force and effect all Health Care Permits necessary
for it to own, lease, sublease or operate its assets under applicable Health
Care Laws or to conduct its business and operations as presently conducted
except where the failure to hold such Health Care Permits would not reasonably
be expected to have a Material Adverse Effect. There exist no restrictions,
required plans of correction or other such remedial measures with respect to (i)
any Health Care Permit of any Loan Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination or
non-renewal of any material Health Care Permit held by any Loan Party or any of
their Subsidiaries.
(b)Material Statements. No Loan Party nor any of their Subsidiaries, nor to the
knowledge of any Loan Party of any Subsidiary, any officer, affiliate, employee
or agent of any Loan Party or any Subsidiary of any Loan Party, has made an
untrue statement of a material fact or fraudulent statement to any Governmental
Authority, failed to disclose a material fact that must be disclosed to any
Governmental Authority, or committed an act, made a statement or failed to make
a statement that, at the time such statement, disclosure or failure to disclose
occurred, would constitute a violation of any Health Care Law that could
reasonably he expected to have a Material Adverse Effect.
(c)Prohibited Transactions. No Loan Party or any of its Subsidiaries nor, to the
knowledge of the Loan Parties, any officer, affiliate or managing employee of
any Loan Party or any Subsidiary of a Loan Party has (i) offered or paid or
solicited or received any remuneration, in cash or in kind, or made any
financial arrangements, in material violation of any applicable Health Care Law;
(ii) given any gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) in material violation of any applicable
Health Care Law; (iii) made any contribution, payment or gift of funds or
property to, or for the private use of, any governmental official, employee or
agent where either the contribution, payment or gift or the purpose of such
contribution, payment or gift was illegal in any material respect under the
applicable laws of any Governmental Authority having jurisdiction over such
payment, contribution or gift; (iv) established or maintained any unrecorded
fund or asset or made any misleading, false or artificial entries on any of its
books or records in material violation of applicable Health Care Laws; or (v)
made any payment to any person with the intention that any part of such payment
would be in violation of any applicable Health Care Law. No Person has filed or
has threatened in writing to file against any Loan Party or any of their
Subsidiaries an action under any federal or state whistleblower statute related
to alleged noncompliance with applicable Health Care Laws, including under the
False Claims Act of 1863 (31 U.S.C. 6 3729 et seq.).
(d)Exclusion. No Loan Party nor any of their Subsidiaries, nor, to the knowledge
of Loan Party or its Subsidiaries, any owner, officer, director, partner, agent
or managing employee or Person with a “direct or indirect ownership interest”
(as that phrase is defined in 42 C.F.R. § 420.201) in any Loan Party or any
Subsidiary of any Loan Party or an Affiliate, has (i) had a civil monetary
penalty assessed pursuant to 42 U.S.C. § 1320a-7; (ii) been convicted (as that
term is defined in 42 C.F.R. 61001.2) of any of those offenses described in 42
U.S.C. §1320a-7b or 18 U.S.C. 11669, 1035. 1347 or 1518, including any of the
following categories of offenses: (A) criminal offenses relating to the delivery
of an item or service under any federal health care program (as that term is
defined in 42 U.S.C. §1320a-7b) or
67



--------------------------------------------------------------------------------



healthcare benefit program (as that term is defined in 18 U.S.C. 124b), (B)
criminal offenses under federal or state law relating to patient neglect or
abuse in connection with the delivery of a healthcare item or service, (C)
criminal offenses under laws relating to fraud and abuse, theft, embezzlement,
false statements to third parties, money laundering, kickbacks, breach of
fiduciary responsibility or other financial misconduct in connection with the
delivery of a healthcare item or service or with respect to any act or omission
in a program operated by or financed in whole or in part by any federal, state
or local governmental agency, (D) laws relating to the interference with or
obstruction of any investigations into any criminal offenses described in this
clause (d), or (E) criminal offenses under laws relating to the unlawful
manufacturing, distribution, prescription or dispensing of a controlled
substance; or (iii) been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the False Claims Act under 31 U.S.C.
§13729-3731 or qui tam action brought pursuant to 31 U.S.C. 63729 et seq.
(e)HIPAA Compliance. Each Loan Party and each of their respective Subsidiaries
is, and for the past three (3) years has been, in compliance in all material
respects with HIPAA and Other Privacy Laws. Except as otherwise disclosed in
Schedule 3.19 to the Disclosure Letter, none of the Loan Parties nor any of
their Subsidiaries has, to the knowledge of the Loan Parties, within the past
three (3) years, suffered any breach of Regulated Information requiring any
notification to any individual, entity, the media or any Governmental Authority,
received any written notice from the Office for Civil Rights for the U.S.
Department of Health and Human Services or any other Governmental Authority
regarding any allegation regarding its failure to comply with HIPAA and Other
Privacy Laws, nor made any notification of such a breach or failure to any
individual or entity, the media, the Secretary of the U.S. Department of Health
and Human Services or any other Governmental Authority pursuant to HIPAA and
Other Privacy Laws. Each of the Loan Parties and each of their Subsidiaries has
entered into business associate agreements and other contractual commitments
with third parties when required to do so by HIPAA or Other Privacy Laws and is
in material compliance with all such contractual commitments.
(f)Corporate Integrity Agreement. No Loan Party nor any of their Subsidiaries,
nor, to the knowledge of Loan Party or its Subsidiaries, any owner, officer,
director, partner, agent or managing employee of any Loan Party or any
Subsidiary of any Loan Party, is a party to or bound by any individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal agreement with any Governmental
Authority concerning compliance with Health Care Laws, any Government
Reimbursement Programs or the requirements of any Health Care Permit.
SECTION 3.20        Employee Relations. As of the Effective Date, no Loan Party
nor any Subsidiary thereof is party to any collective bargaining agreement, nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 3.20 to the Disclosure Letter. The Borrower
knows of no pending or threatened in writing strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
ARTICLE IV
CONDITIONS


SECTION 4.01        Conditions to Initial Loans. The obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
68



--------------------------------------------------------------------------------



(a)Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) duly executed copies of
any other Loan Documents to be entered into as of the date hereof and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request be delivered on the Effective Date in connection with
the transactions contemplated by this Agreement and the other Loan Documents,
including any Notes requested by a Lender pursuant to Section 2.10 payable to
the order of each such requesting Lender and a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Banks and
the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent and (iii) the disclosure letter to this Agreement, dated as
of the Effective Date, executed and delivered by the Borrower to the
Administrative Agent and the Lenders in connection with this Agreement and in
form and substance satisfactory to the Administrative Agent (such disclosure
letter, the “Disclosure Letter”).
(b)Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the three most recent fiscal years ended prior to the Effective Date, (ii)
unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph and at least 60 days prior to
the Effective Date and (iii) reasonably satisfactory financial statement
projections (which shall include balance sheet, income and cash flow statement
projections) through and including the Borrower’s 2023 fiscal year.
(c)Closing Certificates. The Administrative Agent shall have received (i) a
certificate (in form and substance satisfactory to the Administrative Agent) of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its board of
directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate dated as of the Effective Date
for each Loan Party from its jurisdiction of organization.
(d)No Default Certificate. The Administrative Agent shall have received, a
certificate (in form and substance satisfactory to the Administrative Agent),
signed by the chief financial officer of the Borrower on the Effective Date (i)
stating that no Default has occurred and is continuing and (ii) stating that the
representations and warranties contained in Article III are true and correct in
all material respects as of such date except that (a) to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (b) any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects.
(e)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Effective Date, and all expenses (including
the reasonable fees and expenses of outside legal counsel) for which invoices
have been presented no later than two (2) Business Days prior to the Effective
Date (or a shorter period as reasonably agreed to by the Borrower).
69



--------------------------------------------------------------------------------



(f)Lien Searches. The Administrative Agent shall have received the results of
recent customary lien searches (including with respect to intellectual
property), and such searches shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.
(g)Insurance. The Administrative Agent shall have received evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent.
(h)Solvency. The Administrative Agent shall have received a solvency certificate
from a Financial Officer of the Borrower substantially in the form attached
hereto as Exhibit D.
(i)Tax Withholding Forms. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.
(j)USA PATRIOT Act, Etc. At least three (3) Business Days prior to the Effective
Date, the Borrower and each of the other Loan Parties shall have provided to the
Administrative Agent or the Lenders the documentation and other information
theretofore requested in writing by the Administrative Agent or the Lenders at
least five (5) Business Days prior to the Effective Date that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act.
(k)Existing Credit Agreement. Prior to or substantially contemporaneously with
the Effective Date, all principal, premium, if any, interest, fees and other
amounts due or outstanding under the Existing Credit Agreement, shall have been
or shall be satisfied in full, the commitments thereunder shall have been or
shall be terminated and all guarantees and Liens existing in connection
therewith shall have been or shall be discharged and released (the
“Refinancing”), and the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, payoff letters, lien release
documentation (to the extent applicable) and other reasonably satisfactory
evidence thereof.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02        Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Banks to issue or increase any Letter of Credit, is
subject to the satisfaction of the following conditions:
(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Loan or the date of issuance or increase of such Letter of Credit,
as applicable, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (ii) any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects.
(b)At the time of and immediately after giving effect to such Loan or the
issuance or increase of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.
(c)The Borrower shall have delivered a completed Borrowing Request or
application for a Letter of Credit, as applicable.
70



--------------------------------------------------------------------------------



Each Loan and each issuance or increase of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section 4.02.
ARTICLE V
AFFIRMATIVE COVENANTS


Until Payment in Full has occurred, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:
SECTION 5.01        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary
practices):
(a)within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by the Accounting Firm (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)within forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year and stockholders’ equity and
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit B (i) certifying as to whether a Default or Event of Default
has occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the Financial Covenants and compliance with Sections 6.04(c) and
(d), and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the later of December 31, 2019 and the end date of the
financial statements most recently delivered pursuant to Section 5.01(a) and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
(d)as soon as available, but in any event within ninety (90) days after the
start of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower and its Subsidiaries for each quarter of such
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent; and
71



--------------------------------------------------------------------------------



(e)promptly following any request therefor, (i) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request, on behalf of itself or any Lender
hereunder; or (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA PATRIOT Act or any applicable
anti-money laundering laws;
(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of its Subsidiaries with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be.
Notwithstanding anything to the contrary in this Section 5.01, any documents
required to be delivered pursuant to Sections 5.01(a), (b), and (f) may be
delivered electronically and if so delivered, subject to compliance with the
proviso at the end of this paragraph, shall be deemed to have been delivered on
the date on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System or on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; provided, that, in each case, the Borrower shall concurrently notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
filing of any such documents.
SECTION 5.02         Notices of Material Events. The Borrower will furnish to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practices) prompt written notice
of the following (and in no event later than five (5) Business Days after any
Responsible Officer’s knowledge of the occurrence thereof):
(a)the occurrence of any Default;
(b)the filing or commencement of any litigation, investigation, action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
involving the Borrower, any of its Subsidiaries or any Affiliate thereof or any
of their respective properties, assets or business that could reasonably be
expected to result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20.0 million;
(d)the occurrence and nature of any Prohibited Transaction or any funding
deficiency with respect to any Plan, or a transaction the IRS or Department of
Labor or any other Governmental Authority is reviewing to determine whether a
Prohibited Transaction might have occurred, in each case, that could reasonably
be expected to result in a Material Adverse Effect;
(e)any Loan Party’s intention to terminate or withdraw from any Plan;
(f)any notice provided to the holders of any Material Indebtedness, along with a
copy of such notice;
72



--------------------------------------------------------------------------------



(g)any notice of any violation received by any Loan Party or any Subsidiary
thereof from any Governmental Authority including any notice of violation of
Environmental Laws which in any such case could reasonably be expected to have a
Material Adverse Effect;
(h)any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Loan Party or any Subsidiary thereof in
each case that could reasonably be expected to result in a Material Adverse
Effect;
(i)any written notice that the FDA or any other similar Governmental Authority
is (i) suspending or revoking any Registration, changing the market
classification, distribution pathway or parameters of the Products of the Loan
Parties or their respective Subsidiaries; (ii) any Loan Party or any of its
Subsidiaries becoming subject to any administrative or regulatory action,
inspection, Form FDA 483 observation, warning letter, notice of violation
letter, or other material notice, response or commitment made to or with the FDA
or any comparable Governmental Authority, except as would not be reasonably
expected to have a Material Adverse Effect; (iii) any Product of any Loan Party
or any of its Subsidiaries being seized, recalled, detained, or subject to a
suspension of manufacturing, or the commencement of any proceedings in the
United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any Product are pending or
threatened in writing or verbally against the Loan Parties or their respective
Subsidiaries; (iv) any voluntary recall of any Product by any Loan Party or any
of its Subsidiaries in an amount in excess of $50.0 million (based on the fair
market value of such Product) in the aggregate for all such recalls, or in an
amount which would, in the aggregate, have a Material Adverse Effect; or (v)
proposing that any Loan Party be suspended, debarred or excluded under 21 U.S.C.
§ 335a, 42 U.S.C. § 1320a-7, or any similar state or foreign law, rule or
regulation; and
(j)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
    Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03         Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and,
except as could not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
in fields which are, in the good faith judgment of the Borrower, similar,
complimentary, ancillary or substantially related thereto or are reasonable
extensions thereof.
SECTION 5.04        Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to pay or discharge all Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
73



--------------------------------------------------------------------------------



SECTION 5.05        Maintenance of Properties; Insurance; Casualty and
Condemnation. Each Loan Party will, and will cause each Subsidiary to, (i) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (ii) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
SECTION 5.06         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (i) keep proper books of record and account
(x) in a manner that permits the preparation of financial statements in
accordance with GAAP and (y) in compliance in all material respects with
applicable regulations of any Governmental Authority having jurisdiction over it
or any of its properties and (ii) permit any representatives designated by the
Administrative Agent or during the occurrence and continuance of an Event of
Default, any Lender (including employees of the Administrative Agent, such
Lender or any consultants, accountants, lawyers, appraisers and field examiners
retained by the Administrative Agent), upon reasonable prior notice to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested, all at the expense of the Loan
Parties; provided, that the Borrower shall not be required to reimburse the
Administrative Agent for the cost of more than one such visit during any single
fiscal year, except during the occurrence and continuation of an Event of
Default; provided, further that the Administrative Agent shall make no more than
one such visit during any single fiscal year unless (i) an Event of Default has
occurred during such fiscal year or (ii) there were any Loans or Letters of
Credit outstanding during such fiscal year (it being understood and agreed that
all but one such visit by the Administrative Agent during such fiscal year shall
occur (or have been scheduled) either (x) during the continuance of such Event
of Default or (y) while any such Loans or Letters of Credit were outstanding).
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders. Notwithstanding anything to the contrary in this Section
5.06, neither the Borrower nor any other Loan Party will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law or any binding
agreement (not entered into in contemplation of any request for disclosure or
otherwise to evade the disclosure requirements contained in this Section 5.06),
constitutes non-financial trade secrets or non-financial proprietary
information, or is subject to attorney client privilege or that constitutes
attorney work product (in each case, as determined in good faith by legal
counsel to any Loan Party and not in contemplation of any request for disclosure
or otherwise to evade the disclosure requirements contained in this Section
5.06); it being understood that the Borrower shall use its commercially
reasonable efforts to communicate any requested information in a way that would
not violate the applicable law or agreement or waive the applicable privilege.
SECTION 5.07        Compliance with Laws. Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
74



--------------------------------------------------------------------------------



SECTION 5.08        Use of Proceeds.
(a)The proceeds of the Loans will be used for working capital and general
corporate purposes including Permitted Acquisitions. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person (including any joint venture
partner) in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
(d) in any manner that would result in a violation of any anti-money laundering
laws or regulations.
SECTION 5.09        Further Assurances.
(a)Subject to applicable law, the Borrower and each other Loan Party shall cause
each of its wholly-owned Material Domestic Subsidiaries formed or acquired on or
after the date of this Agreement in accordance with the terms of this Agreement
and each Subsidiary which hereafter becomes a Material Domestic Subsidiary, in
each case, to become a Loan Party, within thirty (30) days (or such later date
as the Administrative Agent may agree) after the date of such formation or
acquisition (or after the date on which such Subsidiary becomes a Material
Domestic Subsidiary, as applicable), by executing the Joinder Agreement set
forth as Exhibit C hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person shall automatically become a Loan Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents.
(b)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements, certificates and
instruments, and will take or cause to be taken such further actions (including
delivery of organizational documents, incumbencies, resolutions, good standing
certificates, legal opinions and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents, all at the expense of the Loan Parties
SECTION 5.10        Anti-Corruption Laws and Sanctions. Each Loan Party shall
implement and maintain in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.11        Compliance with Environmental Laws. Each Loan Party shall
comply with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Laws for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case, to the extent failure
to do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 5.12        Intellectual Property. Each Loan Party shall maintain
adequate licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications, tradestyles
75



--------------------------------------------------------------------------------



and trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on such Loan
Party.
SECTION 5.13        ERISA. Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character, which if unpaid or unperformed could reasonably be expected to
result in the imposition of a lien against any of its property.
SECTION 5.14        Compliance with Health Care Laws.
(a)Each Loan Party and each of their respective Subsidiaries will comply with
all applicable Health Care Laws ,except to the extent that any noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(b)Each Loan Party and each of their respective Subsidiaries shall (I) obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all material Health
Care Permits which are necessary or useful in the proper conduct of its business
and (ii) keep and maintain all records required to be maintained by any
Governmental Authority or otherwise under any Health Care Law.
(c)Where mandated by applicable law, each Loan Party and each of their
respective Subsidiaries shall maintain, in all material respects, a corporate
and health care regulatory compliance program (“RCP”) which addresses the
requirements of Health Care Laws, including HIPAA and Other Privacy Laws. Upon
request, the Administrative Agent, the Lenders and/or any of their consultants
shall be permitted to review such RCPs.
SECTION 5.15        Compliance with Public Health Laws. Each Loan Party and its
Subsidiaries shall comply with all applicable Public Health Laws and their
implementation by any applicable Governmental Authority applicable to its
Products, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. All Products developed, investigated, tested,
manufactured, packaged, labeled, distributed or marketed by or on behalf of any
Loan Party or any of its Subsidiaries that are subject to the jurisdiction of
the FDA or other comparable Governmental Authority shall be developed,
investigated, tested, manufactured, packaged, labeled, distributed and marketed
in compliance with applicable Public Health Laws and any other Requirements of
Law, including Public Health Laws or any other applicable Requirement of Laws
regarding registration and listing, product approval or premarket notification,
good manufacturing practices, labeling, advertising, promotion, record-keeping,
and adverse event reporting, except, in each case, where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.


ARTICLE VI


NEGATIVE COVENANTS


Until Payment in Full has occurred, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:
SECTION 6.01        Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
76



--------------------------------------------------------------------------------



(a)the Obligations;
(b)Indebtedness existing or available for draw on the date hereof and set forth
on Schedule 6.01 to the Disclosure Letter;
(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or to any Subsidiary that is
a Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04, (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations and (iv) no Subsidiary of the
Borrower that is not a Loan Party may rely on this clause (d) to Guarantee any
Indebtedness of a Loan Party incurred pursuant to clause (u) of this Section
6.01;
(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including any accessions, additions, parts, fixtures, improvements and
attachments thereto) (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition (including by way of any Permitted Acquisition) of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided, that, (i) such Indebtedness is incurred prior
to or within one hundred eighty days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) (including any refinancing thereof
permitted by clause (f)) shall not exceed $50.0 million at any time outstanding;
(f)Indebtedness which represents an extension, refinancing, or renewal of any of
the Indebtedness described in clauses (b), (e) or (s) hereof; provided, that,
(i) the aggregate principal amount of such Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced plus the amount of any
interest, premiums or penalties required to be paid plus fees and expenses
associated therewith, (ii) any Liens securing such Indebtedness are not extended
to any additional property of any Loan Party (or, if no Liens secure such
Indebtedness being extended, refinanced or renewed, no Liens secure such
Indebtedness), (iii) no Loan Party that is not originally obligated (or required
to become obligated) with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not materially less favorable to the
obligor thereunder than the original terms of such Indebtedness, taken as a
whole, and (vi) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions, taken as a whole, that are at least as
favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Indebtedness;
77



--------------------------------------------------------------------------------



(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case, incurred in the ordinary course of business;
(h)Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligation, in each
case provided in the ordinary course of business;
(i)Indebtedness or Guarantees of the Borrower or any Subsidiary in connection
with any Swap Agreement permitted under Section 6.06;
(j)Indebtedness arising from customary agreements providing for indemnification,
adjustment of purchase price, earnout, deferred purchase price or similar
obligations in connection with acquisitions or dispositions of any business or
assets by or of the Borrower or any Subsidiary permitted hereunder;
(k)Judgments entered against the Borrower or any Subsidiary to the extent not
constituting an Event of Default;
(l)Indebtedness or Guarantees incurred in the ordinary course of business in
connection with cash pooling, netting and cash management arrangements
consisting of overdrafts or similar arrangements; provided that any such
Indebtedness does not consist of Indebtedness for borrowed money and is owed to
the financial institutions providing such arrangements;
(m)Indebtedness of Foreign Subsidiaries; provided, that the aggregate
outstanding principal amount of such Indebtedness shall not exceed $50.0 million
(or the equivalent thereof) at any time;
(n)Deferred Acquisition Consideration in connection with Permitted Acquisitions;
(o)Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case as the
result of a Permitted Acquisition or other acquisition permitted under this
Agreement; provided, that (i) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (ii) (x) such Indebtedness incurred
in connection with any single Permitted Acquisition shall not exceed $20.0
million and (y) the aggregate amount of such Indebtedness permitted to be
incurred shall under this clause (o) not exceed $50.0 million;
(p)Indebtedness of the Borrower or any Subsidiary in connection with any
Guarantees given by them, or any letters of credit or bank guarantees issued by
any bank or financial institution, in favor of any Governmental Authority to
secure the payment of Taxes owed by the Borrower or any Subsidiary to such
Governmental Authorities;
(q)Indebtedness incurred with corporate credit cards in the ordinary course of
business;
(r)Indebtedness with respect to letters of credit, bank guarantees, banker’s
acceptances and similar instruments, so long as the aggregate face amount of all
such letters of credit, bank guarantees, banker’s acceptances and similar
instruments does not exceed $20.0 million at any time;
78



--------------------------------------------------------------------------------



(s)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Subsidiaries to purchase or redeem Equity Interests or options
of the Borrower permitted pursuant to Section 6.07(a)(vii); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $5.0
million at any time outstanding;
(t)Indebtedness consisting of obligations under Repurchase Agreements;
(u)unsecured Indebtedness of any Loan Party not otherwise permitted pursuant to
this Section 6.01; provided that (i) the Total Leverage Ratio of the Borrower
recomputed on a pro forma basis for the incurrence of such Indebtedness, and
based on the most recently ended Reference Period for which financial statements
have been (or were required to be), in each case in accordance with this
Agreement, delivered to the Administrative Agent, shall not exceed 2.50 to 1.00,
(ii) the final maturity of such Indebtedness shall not be prior to the date that
is ninety (90) days after the Maturity Date, (iii) such Indebtedness will not
have mandatory prepayment or mandatory amortization, redemption, sinking fund or
similar prepayments (other than asset sale, casualty, condemnation or
extraordinary receipts events, change of control, fundamental change, make-whole
fundamental change or similar event risk provisions providing for mandatory
offers to repurchase customary for debt securities, and, for the avoidance of
doubt, any net share settlement provisions) prior to the date that is ninety
(90) days after the Maturity Date at the time of issuance of such Indebtedness,
(iv) such Indebtedness is not guaranteed by any Subsidiary that is not a
Guarantor, (v) to the extent such Indebtedness is subordinated in right of
payment to the Obligations, any guaranty thereof by the Loan Parties shall be
expressly subordinated to the Obligations on terms materially not less favorable
to the Lenders than the subordination terms of such Indebtedness, (vi) the terms
of such Indebtedness, taken as a whole, are not materially more restrictive on
the Borrower and its Subsidiaries than the terms of the Loan Documents, taken as
a whole (as determined in good faith by the Borrower, it being understood that
(1) customary repurchase obligations described in the parenthetical in clause
(iii) above and (2) customary additional interest provisions for failure to file
required reports or additional interest in lieu of customary events of default,
in each case shall not be materially more restrictive), and (viii) no Default or
Event of Default shall have occurred and be continuing or result from the
incurrence of such Indebtedness; and
(v)other Indebtedness in an aggregate principal amount not exceeding $50.0
million at any time outstanding; provided, that no Subsidiary of the Borrower
that is not a Loan Party may rely on this clause (v) to Guarantee any
Indebtedness of a Loan Party incurred pursuant to clause (u) of this Section
6.01.
SECTION 6.02        Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)Liens on cash collateral created pursuant to any Loan Document;
(b)Permitted Encumbrances;
(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 to the Disclosure Letter;
provided, that (i) such Lien shall not apply to any other property or asset of
the Borrower or such Subsidiary, except for proceeds of the foregoing and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof and extensions,
79



--------------------------------------------------------------------------------



renewals and replacements thereof that do not increase the outstanding principal
amount thereof except by the amount of any interest, premiums or penalties
required to be paid plus fees and expenses associated therewith;
(d)any Lien existing on any property or asset prior to the acquisition thereof
(including by way of any Permitted Acquisition) by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided, that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except by the amount of any interest, premiums or penalties required to
be paid plus fees and expenses associated therewith;
(e)Liens on fixed or capital assets (including any accessions, additions, parts,
fixtures, improvements and attachments thereto and the proceeds thereof)
acquired, constructed or improved by the Borrower or any Subsidiary; provided,
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within one hundred eighty (180) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 110% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or
Subsidiary;
(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(g)Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(h)Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;
(i)broker’s Liens, bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Subsidiary, in each case,
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, including any such Liens or rights of setoff
securing amounts owing in the ordinary course of business to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, that the aggregate
amount of cash collateral under this clause (i) shall not exceed $5.0 million in
the aggregate at any one time;
(j)leases, licenses, sub-leases, sub-licenses and other similar encumbrances
incurred in the ordinary course of business that do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;
(k)Liens on assets of Foreign Subsidiaries to secure Indebtedness of such
Foreign Subsidiaries permitted under Section 6.01(m);
80



--------------------------------------------------------------------------------



(l)Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any other Subsidiary in the ordinary course of business;
(m)Liens on cash collateral to secure obligations of Borrower or any Subsidiary
under any Swap Agreement permitted under Section 6.06, so long as the aggregate
amount of such cash collateral does not, as of any date of determination, exceed
$20.0 million;
(n)Liens on cash collateral securing letters of credit, bank guarantees,
banker’s acceptances and similar instruments permitted under Section 6.01(r);
(o)Liens on any cash earnest money deposits made by the Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition;
(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(q)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(r)customary encumbrances or restrictions (including put and call arrangements)
with respect to the Equity Interests of any joint venture or minority investment
in favor of the other parties to such joint venture or other investors;
(s)Liens on cash collateral and/or Cash Equivalents securing Indebtedness
permitted under Section 6.01(t); and
(t)other Liens securing Indebtedness or other obligations in an aggregate amount
not exceeding $50.0 million at any time outstanding; provided, that this clause
(t) may not be utilized to secure any Indebtedness permitted under Section
6.01(u).
SECTION 6.03        Fundamental Changes.
(a)No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Subsidiary may merge into any Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any Person
may merge into any Loan Party or any of its Subsidiaries in connection with a
Permitted Acquisition or any Investment permitted under Section 6.04 so long as,
in the case of a merger involving any Loan Party, such Loan Party is the
surviving entity (or the surviving entity becomes a Loan Party in accordance
with this Agreement), (iv) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary, (v) any
Subsidiary that is not a Loan Party may merge into any other Subsidiary that is
not a Loan Party and (vi) any Subsidiary may liquidate or dissolve if the
Borrower reasonably determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Subsidiaries, and
is not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly
81



--------------------------------------------------------------------------------



owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.
(b)No Loan Party will, nor will it permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the date of execution of this Agreement
and businesses which are, in the good faith judgment of the Borrower, similar,
complementary or substantially related or ancillary thereto or are reasonable
extensions thereof.
(c)The Borrower will not change its fiscal year which currently ends on December
31 of each year.
SECTION 6.04        Investments, Loans, Advances, Guarantees and Acquisitions.
No Loan Party will, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (each such action, an “Investment”), except:
(a)investments in cash and Cash Equivalents;
(b)investments in existence on the date of this Agreement and described in
Schedule 6.04 to the Disclosure Letter;
(c)investments by the Borrower and its Subsidiaries in the capital stock of
their respective Subsidiaries; provided, that the aggregate amount of
investments (together with the aggregate amount of loans and advances described
in Section 6.04(d)), as of any date of determination, made by the Borrower or
the other Loan Parties after the date of this Agreement in the capital stock of
their respective Subsidiaries who are not Loan Parties does not at any time
exceed an amount equal to $100.0 million;
(d)loans or advances made by the Borrower or any of its Subsidiaries to the
Borrower or any other Subsidiary; provided, that the aggregate amount of loans
and advances (together with the aggregate amount of investments described in
Section 6.04(c)) made by the Borrower or the other Loan Parties to Subsidiaries
who are not Loan Parties that are at any time outstanding does not, as of any
date of determination, exceed an amount equal to $100.0 million;
(e)(i) Guarantees constituting Indebtedness permitted by Section 6.01 (other
than, in the case of any Subsidiary of the Borrower that is not a Loan Party,
Indebtedness permitted pursuant to Section 6.01(u)) and (ii) Guarantees of
obligations (owed by the Borrower or any of its Subsidiaries or any suppliers
providing essential products to the Borrower or any of its Subsidiaries) not
prohibited by this Agreement that do not constitute Indebtedness;
(f)Permitted Acquisitions, including the formation of a Subsidiary in connection
therewith;
(g)loans and advances to officers, directors and employees of the Borrower or
any Subsidiaries in the ordinary course of business in an aggregate amount for
the Borrower and its Subsidiaries not to exceed $5.0 million at any time
outstanding;
82



--------------------------------------------------------------------------------



(h)investments received in connection with the bankruptcy, liquidation or
reorganization of any Person or in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business;
(i)Swap Agreements permitted by Section 6.06;
(j)investments consisting of extensions of trade credit in the ordinary course
of business, intercompany receivables and intercompany charges of expenses
arising in the ordinary course of business, and any prepayments and other
credits to suppliers or vendors made in the ordinary course of business;
(k)to the extent constituting Investments, performance guarantees of obligations
of the Borrower’s Subsidiaries in the ordinary course of business;
(l)Investments in joint ventures; provided, that the aggregate amount of all
such Investments shall not at any time exceed $50.0 million;
(m)deposits made in the ordinary course of business to secure the performance of
leases or other obligations to the extent the Lien thereon is permitted by
Section 6.02;
(n)Investments received in connection with the Disposition of any asset
permitted by Section 6.05 (so long as the receipt of such Investment (in the
form so received) does not result in the Disposition no longer being permitted
under Section 6.05);
(o)endorsements of negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(p)Investments of any Person that becomes a Subsidiary after the Effective Date
pursuant to a Permitted Acquisition, provided that (i) such Investments exist at
the time that such Person becomes a Subsidiary and (ii) such Investments were
not made in anticipation of such Person becoming a Subsidiary;
(q)Investments consisting of earnest money deposits required in connection with
a Permitted Acquisition or consisting of earnest money deposits required in
connection with an acquisition of property permitted hereunder;
(r)any Forward Agreement to the extent constituting an Investment that is
permitted to be entered into by Borrower pursuant to Section 6.07;
(s)Permitted Call Spread Agreements; provided, that such Permitted Call Spread
Agreement was entered into in connection with the issuance of an unsecured
Convertible Debt Security; and
(t)Investments not otherwise permitted pursuant to this Section 6.04 not
exceeding $75.0 million in the aggregate in any fiscal year of the Borrower and
in an aggregate amount not to exceed $150.0 million at any time outstanding;
provided that, immediately before and immediately after giving pro forma effect
to any such Investments (and any Indebtedness incurred in connection therewith),
no Default or Event of Default shall have occurred and be continuing.
83



--------------------------------------------------------------------------------



SECTION 6.05        Asset Dispositions; Sale and Leaseback Transactions.
(a)No Loan Party will, nor will it permit any Subsidiary to, make any
Disposition except:
(i)Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(ii)Dispositions of inventory in the ordinary course of business;
(iii)[Reserved];
(iv)Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(v)Dispositions of property by Borrower to any Subsidiary and by any Subsidiary
to Borrower or any other Subsidiary;
(vi)Dispositions permitted by Sections 6.02 (to the extent the granting of a
Lien constitutes a Disposition), 6.03, 6.04, 6.05(b), 6.07 and 6.08;
(vii)Dispositions of overdue accounts receivable solely in connection with the
collection or compromise thereof;
(viii)Dispositions pursuant to operating leases (not in connection with any sale
and leaseback transactions or other Capital Lease Obligations) entered into in
the ordinary course of business;
(ix)Dispositions of property and assets subject to condemnation and casualty
events;
(x)Dispositions of cash and Cash Equivalents;
(xi)Dispositions by Borrower and any Subsidiary not otherwise permitted under
this Section 6.05(a); provided, that (A) at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition
and (B) such Disposition is made for fair market value and the consideration
received shall be no less than 75% in cash and (C) the aggregate fair market
value of all property Disposed of in reliance on this subclause (xi) in any
fiscal year (or in the case of any Disposition for which the fair market value
cannot reasonably be determined, the aggregate purchase price therefor) shall
not exceed 10% of Consolidated Total Assets;
(xii)the Disposition or unwinding of any (x) Permitted Call Spread Agreement
that was entered into in connection with the issuance of an unsecured
Convertible Debt Security or (y) any Swap Agreement;
(xiii)the lapse or abandonment of registered intellectual property (or
applications therefor) of the Borrower or its Subsidiaries to the extent not
necessary or desirable in the conduct of their business; and
(xiv)other Dispositions not otherwise permitted pursuant to this Section
6.05(a), the aggregate fair market value of which (or in the case of any
Disposition for which the fair market value cannot reasonably be determined, the
aggregate purchase price therefor) shall not exceed $35.0 million in any fiscal
year of the Borrower.
84



--------------------------------------------------------------------------------



(b)    No Loan Party will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any owned
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any newly acquired
fixed or capital assets by the Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the purchase price of such fixed or
capital asset and is consummated within one hundred eighty (180) days after the
completion of the acquisition or construction of such fixed or capital asset.
SECTION 6.06        Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign currency exchange risks) to
which the Borrower or any Subsidiary has actual or reasonably anticipated
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
SECTION 6.07        Restricted Payments; Prepayments of Indebtedness.
(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:
(i)(A) the Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock, and (B) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests;
(ii)Restricted Payments paid in cash, so long as (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) after giving effect
thereto on a pro forma basis, (1) the Total Leverage Ratio for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent is not more than 3.00 to
1.00 and (2) the Interest Coverage Ratio for the most recently ended Reference
Period for which financial statements have been (or were required to be)
delivered to the Administrative Agent is not less than 2.50 to 1.00 (it being
agreed that with respect to the payment of cash dividends by the Borrower, such
determinations under clauses (A) and (B) shall be made at the time of the
declaration of such dividend);
(iii)issuances of Equity Interests to sellers of Permitted Acquisitions in
satisfaction of obligations of the type described in Section 6.01(j);
(iv)the Borrower may deliver shares of Borrower’s common stock, in connection
with the settlement at maturity or early termination of any Forward Agreement
if, at the time of entering into such Forward Agreement, the Borrower would have
been permitted under this Agreement to pay the initial premium or prepayment
amount due under such Forward Agreement on the initial prepayment date under
such Forward Agreement;
85



--------------------------------------------------------------------------------



(v)(A) any Subsidiary of the Borrower may pay cash dividends or make
distributions to the Borrower or any other Loan Party and (B) any non-Loan Party
may pay cash dividends or make distributions to any other non-Loan Party;
(vi)cash payment, in lieu of issuance of fractional shares arising out of stock
dividends, splits or combinations or business combinations, or in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of the Borrower or a Subsidiary;
(vii)the Borrower may make Restricted Payments pursuant to and in accordance
with stock plans and other benefit plans for management, employees or other
eligible service providers of the Borrower and its Subsidiaries, including in
connection with the payment of withholding taxes in connection with such plans;
(viii)the Borrower may repurchase, redeem, retire or otherwise acquire for value
Equity Interests (including any stock appreciation rights in respect thereof) of
the Borrower from current or former employees, officers or directors; provided,
that the aggregate annual cash payments in respect of such repurchases,
redemptions, retirements and acquisitions shall not exceed $20.0 million in any
fiscal year;
(ix)repurchases or other acquisitions of Equity Interests deemed to occur upon
the exercise of warrants or other rights to purchase Equity Interests or
convertible securities if such Equity Interests represent a portion of the
exercise price thereof or conversion price thereof;
(x)the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of the Equity Interests of the Borrower or any
Subsidiary from the sellers constituting a portion of the purchase price
consideration in settlement of indemnification claims or as a result of purchase
price adjustments (including earn-outs and similar obligations) in connection
with Permitted Acquisitions; and
(xi)to the extent constituting Restricted Payments, the Borrower may pay the
premium in respect of, make any payments (of cash or deliveries in shares of the
Borrower’s Equity Interests (or other securities or property (to the extent not
secured by a Lien) following a merger event, reclassification or other change of
the Equity Interests and cash in lieu of fractional shares)) required by, and
otherwise perform its obligations under, any Permitted Call Spread Agreement,
including in connection with any settlement, unwind or termination thereof.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Subordinated Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness, except:
(i)payment of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness permitted under Section 6.01 and
any other payments permitted by the subordination terms applicable thereto; and
(ii)purchases, redemptions and other payments of any Subordinated Indebtedness,
so long as (A) no Event of Default has occurred and is continuing or would
result therefrom and (B)
86



--------------------------------------------------------------------------------



after giving effect thereto on a pro forma basis, (1) the Total Leverage Ratio
for the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent is not more
than 3.00 to 1.00 and (2) the Interest Coverage Ratio for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent is not less than 2.50 to
1.00.
SECTION 6.08        Transactions with Affiliates. No Loan Party will, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any Subsidiary not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.07, (d) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans),
indemnification arrangements and severance arrangements and (e) transactions
described in Schedule 6.08 to the Disclosure Letter.
SECTION 6.09        Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien in favor of Administrative Agent
upon any of its property or assets, (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary or (c) the
ability of the Borrower or any other Subsidiary to make any Disposition to the
Borrower or any Subsidiary; except for: (i) such encumbrances or restrictions
existing under or by reason of applicable law or any Loan Document; (ii)
restrictions and conditions existing on the date hereof identified on Schedule
6.09 to the Disclosure Letter (including any extension or renewal thereof, or
any amendment or modification thereof, in each case so long as such extension,
renewal, amendment or modification does not expand the scope of any such
restriction or condition in any material respect); (iii) customary restrictions
and conditions contained in asset sale agreements, purchase agreements,
acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Subsidiary in accordance with
this Agreement, provided such restrictions and conditions are only in effect
pending consummation of such transaction and apply only to the entity or other
property that is to be sold; (iv) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (v) customary provisions in leases and other contracts restricting
the assignment thereof; (vi) customary restrictions contained in any software
licenses; (vii) without affecting the Loan Parties’ obligations under Section
5.09, customary provisions in the organizational documents of a Person or asset
sale or stock sale agreements or similar agreements which restrict the transfer
of ownership in such Person; (viii) in the case of any joint venture permitted
hereunder with a Person that is not a Loan Party, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
stockholders agreement solely to the extent of the Equity Interests of or
property held in the subject joint venture; (ix) restrictions imposed by any
holder of a Lien permitted by Section 6.02 restricting the transfer of the
property subject thereto; (x) without affecting the Loan Parties’ obligations
under Section 5.09, any agreement in effect at the time a Person becomes a
Subsidiary of the Borrower (including any amendments thereto that are otherwise
permitted by the Loan Documents and that are no more materially restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing), so long as such agreement was not entered into in connection
with or in contemplation of
87



--------------------------------------------------------------------------------



such person becoming a Subsidiary of Borrower and imposes restrictions only on
such Person and its assets; (xi) restrictions on cash or other deposits required
by suppliers or landlords or paid by customers under contracts entered into in
the ordinary course of business; (xii) without affecting the Loan Parties’
obligations under Section 5.09, restrictions imposed solely on Foreign
Subsidiaries pursuant to any Swap Agreement entered into by the Borrower or any
Subsidiary and permitted pursuant to Section 6.06; and (xiii) customary net
worth provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any of its Subsidiaries.
SECTION 6.10        Amendment of Material Documents. No Loan Party will, nor
will it permit any Subsidiary:
(a)(i) to, amend, modify or waive any of its rights under its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents or (ii) to, amend, modify or waive any provisions of
any Subordinated Indebtedness, in each case, to the extent any such amendment,
modification or waiver would be materially adverse to the Administrative Agent
or the Lenders; or
(b)to make any material change in its accounting treatment and reporting
practices except as required or permitted by GAAP.
SECTION 6.11        Financial Covenants.
(a)Total Leverage Ratio. The Loan Parties will not permit the Total Leverage
Ratio, determined for the Reference Period ending on the last day of each fiscal
quarter, to be more than 3.00 to 1.00.
(b)Interest Coverage Ratio. The Loan Parties will not permit the Interest
Coverage Ratio, determined for the Reference Period ending on the last day of
each fiscal quarter, to be less than 2.50 to 1.00.
SECTION 6.12        ERISA.
(a)With respect to any Plan, the Borrower shall not (i) engage, or permit any
ERISA Affiliate to engage, in any transaction described in Section 4069 of
ERISA, (ii) engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction described in Section 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
previously been obtained from the U.S. Department of Labor, (iii) adopt or
permit any ERISA Affiliate to adopt any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA or
applicable law, (iv) fail to make any contribution or payment to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto, or (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment.
(b)The Borrower shall not establish, maintain, contribute to or become obligated
to contribute to any Plan, except where such establishment, maintenance,
contribution, or obligation could not reasonably be expected to have a Material
Adverse Effect.
88



--------------------------------------------------------------------------------



ARTICLE VII
EVENT OF DEFAULT


If any of the following events (each an “Event of Default”) shall occur and be
continuing:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;
(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to maintaining a Loan
Party’s existence), 5.08, 5.09(a) or 5.09(b) or in Article VI;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender);
(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond any
applicable grace period;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, repurchase, conversion
or settlement with respect to any unsecured Convertible Debt Security pursuant
to its terms unless such redemption, repurchase, conversion or settlement
results from a default thereunder or (iii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Agreement
(that was entered into in connection with the issuance of an unsecured
Convertible Debt Security), any Swap Agreement or any Forward Agreement in each
case, pursuant to its terms unless such early payment, unwinding or termination
results from a default thereunder;
89



--------------------------------------------------------------------------------



(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or any Material Foreign Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Foreign Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)any Loan Party or any Material Foreign Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Material
Foreign Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)any Loan Party or any Subsidiary of any Loan Party shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k)one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $50.0 million (not paid or fully covered by
insurance company as to which the relevant insurance company has acknowledged
coverage) shall be rendered against any Loan Party, any Subsidiary of any Loan
Party or any combination thereof and the same shall not have been paid, vacated
or discharged or effectively stayed or bonded pending appeal within thirty (30)
days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment, order or decree, and such
enforcement proceedings have not been effectively stayed, vacated or bonded
within thirty (30) days;
(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to, individually
or in the aggregate, result in liability of the Borrower and its Subsidiaries in
excess of $50.0 million;
(m)a Change in Control shall occur;
(n)other than in accordance with the express terms thereof, the Loan Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Loan Guaranty
or any Loan Guarantor shall deny that it has any further liability under the
Loan Guaranty to which it is a party, or shall give notice to such effect;
(o)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms) other than in
accordance with the express terms hereof or thereof;
90



--------------------------------------------------------------------------------



(p)any Loan Party is suspended, debarred or excluded in accordance with 21
U.S.C. § 335a, 42 U.S.C. § 1320a-7, or similar provision of Law; or
(q)other than in accordance with the express terms of the applicable
subordination agreement, the Obligations shall cease or any Loan Party has
asserted in writing that the Obligations cease to constitute senior indebtedness
under the subordination provisions of any document or instrument evidencing
Subordinated Indebtedness in excess of $5.0 million or any such subordination
provision ceases, for any reason, to be a valid, binding and enforceable
obligation of the parties hereto.
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued and unpaid
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article VII, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
and unpaid interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII
THE ADMINISTRATIVE AGENT


SECTION 8.01        Appointment. Each of the Lenders, on behalf of itself and
any of its Affiliates that hold Obligations, and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders (including the Issuing Bank), and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
SECTION 8.02        Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may
91



--------------------------------------------------------------------------------



accept deposits from, lend money to and generally engage in any kind of business
with the Loan Parties or any Subsidiary of a Loan Party or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
SECTION 8.03        Duties and Obligations. The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “lead arranger,” “bookrunner” or other similar term shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
SECTION 8.04        Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 8.05        Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform
92



--------------------------------------------------------------------------------



any and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 8.06        Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such bank. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(b) the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided,
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its subagents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
SECTION 8.07        Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
93



--------------------------------------------------------------------------------



Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
SECTION 8.08        Not Partners or Co-Venturers. The Lenders are not partners
or co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
SECTION 8.09        Lenders Not Subject to ERISA.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 8414 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in
94



--------------------------------------------------------------------------------



accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender's entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
SECTION 8.10        Syndication Agents. Each Lender and Loan Party party hereto
hereby designates Bank of America and HSBC as Syndication Agents and agrees that
the Syndication Agents, solely in such capacity, shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party.
ARTICLE IX
MISCELLANEOUS


SECTION 9.01        Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:
(i)if to any Loan Party, to the Borrower at:
Align Technology, Inc.
2820 Orchard Parkway
San Jose, California 95134
Attention: redacted
E-mail Address: redacted


with a copy to:


Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: redacted
E-mail Address: redacted
Fax Number: redacted
(ii)    if to the Administrative Agent or to Citi, in its capacity as Issuing
Bank or Swingline Lender, to Citibank, N.A. at:


Citibank, N.A.
95



--------------------------------------------------------------------------------



388 Greenwich Street
New York, NY 10013
Attention: redacted
E-mail Address: redacted


with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10036
Attention: redacted
E-mail Address: redacted
Fax Number: redacted


(iii)    if to any other Lender, to it at its address, e-mail address or fax
number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent; provided, that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient or (iii) delivered
through Electronic Systems to the extent provided in clause (b) below shall be
effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided, that the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender. Each of the Administrative
Agent and the Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(c)    Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.
96



--------------------------------------------------------------------------------



(d)    Electronic Systems.
(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s, or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section 9.01, including
through an Electronic System.
SECTION 9.02        Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, any Swingline Lender, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, any Swingline Lender, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by clause (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
(including any Swingline Loan) or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
(b)Except as provided in Section 2.14, 2.22 (with respect to any commitment
increase) or 2.25, neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender
97



--------------------------------------------------------------------------------



without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby (other than as a result of any change in the definition, or in any
components thereof, of the term “Total Leverage Ratio”, the implementation of
Section 2.14 or Section 2.25 or any waiver of any default interest applicable
pursuant to Section 2.13(c)), (iii) postpone any scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) change any of the provisions of this
Section 9.02 or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender (other than
any Defaulting Lender), (vi) change Section 2.20, without the consent of each
Lender (other than any Defaulting Lender) or (vii) release any Loan Guarantor
from its obligation under its Loan Guaranty (except as otherwise expressly
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, Swingline Lenders or the Issuing Banks hereunder without
the prior written consent of the Administrative Agent, Swingline Lenders or the
Issuing Banks, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent and the
Issuing Banks). The Administrative Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.
(c)Subject to Section 9.02(b)(vii), the Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Loan Guaranty provided by a Subsidiary of a Borrower to the extent 100% of the
Equity Interests of such Subsidiary are sold or assigned, in accordance with
Section 6.05, to a Person that is not a Loan Party or a Subsidiary of any Loan
Party; provided, that to the extent requested by the Administrative Agent the
Borrower shall deliver a certificate of a Financial Officer certifying, in form
and substance reasonably satisfactory to the Administrative Agent, as to the
details of such sale or assignment and that such sale or assignment was in
accordance with Section 6.05 (it being agreed that the Administrative Agent may
rely conclusively on such certificate). The Administrative Agent shall execute
such customary documents as the Borrower may reasonably request in connection
with any such release. Any execution and delivery by the Administrative Agent of
documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.
(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided, that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of
98



--------------------------------------------------------------------------------



clause (b) of Section 9.04, and (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Notwithstanding anything herein to the contrary, each party
hereto agrees that any assignment pursuant to the terms of this Section 9.20(d)
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Non-Consenting
Lender making such assignment need not be a party thereto.
(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. A copy of any such amendment, modification or
supplement shall be promptly delivered by the Administrative Agent to each
Lender.
SECTION 9.03        Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel and one local counsel in each relevant
jurisdiction for the Administrative Agent and Lead Arranger (and, solely in the
case of an actual or perceived conflict of interest, one additional counsel
(and, if reasonably necessary, (x) one firm of local counsel in each relevant
jurisdiction and (y) any special or regulatory counsel) and any other counsel
retained with the Borrower’s consent, such consent not to be unreasonably
withheld or delayed), in connection with the syndication and distribution
(including via the internet or through an Electronic System) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, Swingline Lenders, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any outside counsel for the Administrative Agent,
Swingline Lenders, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section 9.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrower under this Section 9.03 include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
(i) taxes, fees and other charges for (A) lien searches and (B) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;


(ii)sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and


99



--------------------------------------------------------------------------------



(iii)forwarding loan proceeds, collecting checks and other items of payment, and
costs and expenses of preserving and protection the cash collateral.


All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).


(b)    The Borrower shall indemnify the Administrative Agent, Swingline Lenders,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (except for Taxes, which shall be
covered by Section 2.17), including the reasonable fees, charges and
disbursements of one counsel for all Indemnitees (and, if reasonably necessary,
a single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and, if reasonably necessary, (x) one firm of
local counsel in each relevant jurisdiction and (y) any special regulatory
counsel) to each group of affected Indemnitees similarly situated taken as a
whole and any other counsel retained with the Borrower’s consent, such consent
not to be unreasonably withheld or delayed), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan (including any Swingline Loan)
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from any dispute solely among Indemnitees and does
not involve any act or omission by any Loan Party or any of their Subsidiaries
(other than claims against the Administrative Agent, Swingline Lenders and
Issuing Banks in their respective capacities as such).
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under clause (a) or
(b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee for any damages arising
from the use by unintended recipients of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
100



--------------------------------------------------------------------------------



(e)    No Indemnitee nor any Loan Party shall be liable on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan (including any
Swingline Loan) or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this clause (e) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(f)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.
SECTION 9.04        Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04 or as may be required pursuant to Section 2.19 or Section
9.02(d). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
clause (c) of this Section 9.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, Swingline
Lenders, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)(i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:
(A)the Borrower; provided, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;


(C)the Swingline Lenders; provided, that no consent of the Swingline Lenders
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and


(D)the Issuing Banks; provided, that no consent of the Issuing Banks shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund.
101



--------------------------------------------------------------------------------





(ii)    Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans (including any Swingline Loans), the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5.0 million unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the tax forms required by Section 2.17(f); and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices located in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans, LC
Disbursements and other Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent
102



--------------------------------------------------------------------------------



manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender (unless the execution thereof is not required
pursuant to Section 2.19 or Section 9.02(d)) and an assignee or (y) to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to any applicable electronic platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee and tax forms referred to in clause (b) of this Section 9.04 and any written
consent to such assignment required by clause (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided, that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank of the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including any Swingline Loans) owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations (C) the Borrower, the Administrative Agent, the Swingline
Lenders, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender shall have provided the
Borrower with prior written notice of any such participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant (1) agrees to be subject to
the provisions of Sections 2.18 and 2.19 as if it were an assignee under clause
(b) of this Section 9.04; and (2) shall not be entitled to receive any greater
payment under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
103



--------------------------------------------------------------------------------



Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person (other than the
Borrower to the extent required in clause (D) of the proviso to clause (c)
above) except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) or proposed Section 1.163-5(b) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.05        Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06        Counterparts; Integration; Effectiveness; Electronic
Execution.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among
104



--------------------------------------------------------------------------------



the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07        Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or such Loan Guarantor against any of and all the Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff or application; provided, that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff or application
under this Section 9.08. The rights of each Lender under this Section 9.08 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09        Governing Law; Jurisdiction; Consent to Service of Process.
(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York.
(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may
105



--------------------------------------------------------------------------------



be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in clause (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.
SECTION 9.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12        Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ respective officers, directors, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially similar terms as set forth in
this Section 9.12, (b) upon the request or demand of any regulatory authority
having jurisdiction over it or any of its Affiliates (in which case (except with
respect to any audit or examination conducted by bank accountants or any bank or
other regulatory authority exercising examination or regulatory authority) it,
to the extent practicable and permitted by law, rule or regulation, agrees to
inform the Borrower promptly thereof), (c) pursuant to the order of any court or
administrative agency, in any pending legal, judicial or administrative
proceeding or as otherwise required by applicable law or regulation or as
requested by a governmental authority (in which case (except with respect to any
audit or examination conducted by bank accountants or any bank or other
regulatory authority exercising examination or regulatory authority) it, to the
extent practicable and permitted by law, rule or regulation, agrees to inform
the
106



--------------------------------------------------------------------------------



Borrower promptly thereof), (d) to any other party to this Agreement, (e) to the
extent necessary or advisable in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12 or
otherwise reasonably acceptable to the Borrower, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (and any of their respective
advisors) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to the extent that such
information is independently developed by it or its Affiliates, in each case, so
long as not based on information obtained in a manner that would otherwise
violate this Section 9.12, (i) for purposes of establishing a “due diligence”
defense, (j) deal terms and other customary information to ratings agencies or
(k) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 9.12, or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section 9.12,
“Information” means all information received from the Borrower relating to the
Borrower or their business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided, that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.13        Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its
107



--------------------------------------------------------------------------------



obligations hereunder. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board) for the
repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Issuing Bank nor any Lender shall
be obligated to extend credit to the Borrower in violation of any Requirement of
Law.
SECTION 9.14        USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
SECTION 9.15        Disclosure. Each Loan Party, each Lender and the Issuing
Bank hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
SECTION 9.16        [Reserved].
SECTION 9.17        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.18        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their
108



--------------------------------------------------------------------------------



Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
SECTION 9.19        Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured (all such liabilities, the “Covered Liabilities”),
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such Covered Liability arising hereunder which may
be payable to it by any Lender that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such Covered Liability, including,
if applicable:
(i)A reduction in full or in part or cancellation of any such Covered Liability;
(ii)A conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under this Agreement or any other Loan Document; or


(iii)The variation of the terms of such Covered Liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


ARTICLE X


LOAN GUARANTY

SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Credit Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Obligations and all costs and expenses
including all court costs and attorneys’ and paralegals’ fees and expenses paid
or incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Obligations (such costs and expenses,
together with the Obligations, collectively the “Guaranteed Obligations”. Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
109



--------------------------------------------------------------------------------



SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.
(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender), including: (i)
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.
(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)The obligations of any Loan Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent, any Issuing Bank or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
SECTION 10.4        Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the payment in full in
cash of the Guaranteed Obligations (other than Unliquidated Obligations).
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by
110



--------------------------------------------------------------------------------



law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party, or any other
Person. Each Loan Guarantor confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations (other than
Unliquidated Obligations) have been fully paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party.
SECTION 10.5        Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including a claim of subrogation, contribution
or indemnification that it has against any Obligated Party, or any collateral,
until the Commitments have terminated and the Loan Parties and the Loan
Guarantors have fully performed all their Obligations (other than Unliquidated
Obligations) to the Administrative Agent, the Issuing Banks and the Lenders.
SECTION 10.6        Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, or reorganization of
the Borrower or otherwise (including pursuant to any settlement entered into by
any Credit Party in its discretion), each Loan Guarantor’s obligations under
this Loan Guaranty with respect to that payment shall be reinstated at such time
as though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.7        Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Issuing Bank nor any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.8        [Reserved].
SECTION 10.9        [Reserved].
SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan
111



--------------------------------------------------------------------------------



Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
SECTION 10.11    Contribution.
(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following payment in full in cash of the
Guarantor Payment and the Guaranteed Obligations (other than Unliquidated
Obligations), and all Commitments and Letters of Credit have terminated or
expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank,
and this Agreement has terminated, such Loan Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Loan Guarantor for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.
(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.
(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.
(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full payment of the
Guaranteed Obligations in cash (other than Unliquidated Obligations) and the
termination or expiry (or, in the case of all Letters of Credit, full cash
collateralization), on terms reasonably acceptable to the Administrative Agent
and the Issuing Bank, of the Commitments and all Letters of Credit issued
hereunder and the termination of this Agreement.
SECTION 10.2        Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the
112



--------------------------------------------------------------------------------



other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.
[Signature Pages Follow.]


113




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
BORROWER:
ALIGN TECHNOLOGY, INC., a Delaware corporation
By:    /s/ John Morici    
                            Name: John Morici
                            Title: Chief Financial Officer and Senior Vice
President, Global Finance
















--------------------------------------------------------------------------------





CITIBANK, N.A., individually as a Lender, as         Administrative Agent,
Swingline Lender and an Issuing Bank




By:    /s/ Collene Greenlee         
                    Name:    Collene Greenlee
                    Title:    Director









--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., individually as a Lender




By:     /s/ Sebastian Lurie         
                        Name: Sebastian Lurie
                        Title: SVP













--------------------------------------------------------------------------------








HSBC BANK USA, N.A., individually as a Lender




By:     /s/ Radmila Stolle    
                        Name: Radmila Stolle
                        Title: Vice President





